Case 2:18-cv-05623-MMB Document 249-1 Filed 04/15/21 Page 1 of 48




                    Exhibit A
                        Case 2:18-cv-05623-MMB Document 249-1 Filed 04/15/21 Page 2 of 48
                                    Lontex Corp. v. NIKE, Inc. (E.D. Pa. 2:18-cv-05623-MMB)

                                                    Nike's Trial Exhibit List

Ex. #     Beg Bates            End Bates                  Date       Description
DX. 001   1SEO_EDPA_00000011   1SEO_EDPA_00000017           1/9/2017 Email Chain from Michelle Brown to Ben Bechtel re Meeting
                                                                     with Efraim Nathan and Social Media Work for Sweat it Out
DX. 002   1SEO_EDPA_00000168   1SEO_EDPA_00000168           4/1/2019 Email from Ben Bechtel to Efraim Nathan re Sweat it Out New
                                                                     Website
DX. 003   1SEO_EDPA_00001458                                1/6/2017 Notes from Phone Call
DX. 004   1SEO_EDPA_00001468                              11/16/2016 Notes from Meeting
DX. 005   1SEO_EDPA_00002127   1SEO_EDPA_00002128           1/3/2013 Please Use This "About The Company" Section Going Forward
                                                                     For Any SWEAT IT OUT Press Releases You May Happen to
                                                                     Write
DX. 006   1SEO_EDPA_00002424                                5/8/2018 Sweat it Out and Cool Compression- Ben Bechtel Important
                                                                     New Branding Notice
DX. 007   1SEO_EDPA_00002866   1SEO_EDPA_00002871                    Sweat It Out Report - February 22 2015 to March 23, 2015

DX. 008   1SEO_EDPA_00003625   1SEO_EDPA_00003671                        1SEO.com - Sweat it Out Internet Marketing Report; Your
                                                                         Rankings; Getting you Ranked! 7.1.12 - 7.31.12
DX. 009   1SEO_EDPA_00003693   1SEO_EDPA_00003730                        1SEO.com - Sweat it Out Internet Marketing Report; Your
                                                                         Rankings; Getting you Ranked! 6.1.12 - 6.30.12
DX. 010   1SEO_EDPA_00004562                               10/16/2013    SweatitOut.com Message Board - Expanding Keyword Knee
                                                                         Support to be Compression Tights for Knee Support
DX. 011   1SEO_EDPA_00004746                               11/22/2016    SweatitOut.com Message Board - Put Together Some Posts
                                                                         Around "COOL Compression" for Efraim to Review
DX. 012   1SEO_EDPA_00004900   1SEO_EDPA_00004902            1/3/2013    Email chain re Wait for Ben to get Approved Press Release
                                                                         From Efraim for this account
DX. 013   1SEO_EDPA_00005026                                  5/8/2012   Sweat it Out- Ben Bechtel Important New Branding Notice on
                                                                         Using Sweat it Out in All Caps
DX. 014   1SEO_EDPA_00005881                               11/16/2016    Email from Ben Bechtel to Efraim Nathan (Lontex) re: Cool
                                                                         Compression Twitter Link
DX. 015   1SEO_EDPA_00006146                                1/17/2019    SweatitOut.com Message Board - Please Review and Update On-
                                                                         Page Recommendations
DX. 016   1SEO_EDPA_00006570   1SEO_EDPA_00006572          11/22/2016    Michael Morrison mail to Lontex re Updated Tweets for Each
                                                                         Compression Style Product




                                                               1
                        Case 2:18-cv-05623-MMB Document 249-1 Filed 04/15/21 Page 3 of 48
                                    Lontex Corp. v. NIKE, Inc. (E.D. Pa. 2:18-cv-05623-MMB)

                                                    Nike's Trial Exhibit List

Ex. #     Beg Bates            End Bates                  Date       Description
DX. 017   1SEO_EDPA_00006909   1SEO_EDPA_00006914          5/31/2019 Email chain from Ben Bechtel to Lontex re Sweat It Out Home
                                                                     Page Design
DX. 018   1SEO_EDPA_00006959   1SEO_EDPA_00006966                    1SEO Digital Agency - Web Design Client Questionnaire
DX. 019   1SEO_EDPA_00007077   1SEO_EDPA_00007079          2/22/2018 Email from Lontex to Ben Bechtel re: Sweat it Out Keyword
                                                                     List with attachment
DX. 020   1SEO_EDPA_00007333   1SEO_EDPA_00007338           3/8/2018 Email from Lontex to Bill Leifholtz re: SWEAT IT OUT's Next
                                                                     Batch of SEO Content Ready for Approval
DX. 021   1SEO_EDPA_00007750   1SEO_EDPA_00007752          5/13/2016 Email chain from Lance Bachmann to BJ Bergey re: cool-
                                                                     compression.com - Urgently need to point it to our website
                                                                     www.sweatitout.com
DX. 022   1SEO_EDPA_00008137   1SEO_EDPA_00008143          5/23/2012 Email Chain from Glenn Gilroy to Ben Bechtel re Domain
                                                                     Name List Sweat it Out
DX. 023   1SEO_EDPA_00008166   1SEO_EDPA_00008172          5/23/2012 Email chain from Ben Bechtel to Glenn Gilroy re: Domain
                                                                     Name List Sweat It Out
DX. 024   1SEO_EDPA_00008183   1SEO_EDPA_00008185          8/19/2011 Email Chain from Matt Freedman to Mike Stewart re
                                                                     Sweatitout.com Website Samples
DX. 025   1SEO_EDPA_00008186   1SEO_EDPA_00008192          5/23/2012 Email chain from Ben Bechtel to Shawn Swain re: Domain
                                                                     Name List Sweat It Out
DX. 026   1SEO_EDPA_00008782   1SEO_EDPA_00008791          1/15/2016 Email Chain from Ben Bechtel to Efraim Nathan re: Hack into
                                                                     Site and Email
DX. 027   1SEO_EDPA_00008911   1SEO_EDPA_00008915          7/28/2015 Email chain from John Miller to Nick Quirk re: More
                                                                     Webmaster Tool Messages
DX. 028   1SEO_EDPA_00010086   1SEO_EDPA_00010091          5/29/2012 Email Chain from Ben Bechtel to Mohit Sharma re: Sweat it
                                                                     Out Google Search
DX. 029   1SEO_EDPA_00012159   1SEO_EDPA_00012163          10/2/2013 Email from Mohit Sharma to Shawn Swaim with Attached
                                                                     Proposed Recommendations for SweatitOut.com
DX. 030   1SEO_EDPA_00024313   1SEO_EDPA_00024315         12/15/2016 Email Chain from Efraim Nathan to Rebecca Young re:
                                                                     Sweatitout.com Checkout Payment Message
DX. 031   1SEO_EDPA_00025523   1SEO_EDPA_00025527          6/24/2019 Email chain from Britt Rawcliffe to Ben Bechtel re: Please
                                                                     reply - Sweat it Out Products
DX. 032   1SEO_EDPA_00026386   1SEO_EDPA_00026388         11/15/2018 Email from Gia Cattaneo to Sales@sweat.it.com re Lontex's
                                                                     Latest Batch of Content



                                                               2
                        Case 2:18-cv-05623-MMB Document 249-1 Filed 04/15/21 Page 4 of 48
                                    Lontex Corp. v. NIKE, Inc. (E.D. Pa. 2:18-cv-05623-MMB)

                                                    Nike's Trial Exhibit List

Ex. #     Beg Bates            End Bates                  Date        Description
DX. 033   1SEO_EDPA_00026792   1SEO_EDPA_00026793           5/10/2018 Email from Ben Bechtel to Efraim Nathan (Lontex) re Facebook
                                                                      Name
DX. 034   1SEO_EDPA_00030063   1SEO_EDPA_00030076                     1SEO Sweat it Out Report - May 2015
DX. 035   1SEO_EDPA_00030937   1SEO_EDPA_00030942         Jan. 2017 Sweat It Out Report

DX. 036   1SEO_EDPA_00030972   1SEO_EDPA_00030987         Dec. 2016     Sweat It Out Report

DX. 037   1SEO_EDPA_00031051   1SEO_EDPA_00031066                     1SEO Sweat it Out Report - November 2016
DX. 038   1SEO_EDPA_00031558                                5/13/2016 Ben Bechtel email to Lance Bachmann re: Changing URL from
                                                                      website to coolcompression.com to sweatitout.com
DX. 039   1SEO_EDPA_00032443   1SEO_EDPA_00032448            2/2/2016 Email Chain from Efraim Nathan to Megan Dicther re: Adding
                                                                      Cool Compression to Sweatitout.com website
DX. 040   1SEO_EDPA_00034471                                          Google Analytics - Sweatitout.com All Traffic for 12.15.13 -
                                                                      1.15.14
DX. 041   1SEO_EDPA_00034538   1SEO_EDPA_00034543                     1SEO.com - Sweat it Out Internet Marketing Report; Your
                                                                      Rankings; Getting you Ranked! 12.1.12 - 12.24.12
DX. 042   1SEO_EDPA_00034552   1SEO_EDPA_00034554          12/10/2012 Email from Ben Bechtel to Efraim Nathan re 11.1.12 - 12.3.12
                                                                      Summary Report for Sweatitout.com
DX. 043   1SEO_EDPA_00034555   1SEO_EDPA_00034556           11/1/2012 www.sweatitout.com Ranking Results

DX. 044   1SEO_EDPA_00034591                                          Google Analytics - Sweatitout.com All Traffic Data for 3.1.13 -
                                                                      3.31.13 and 1.29.13 - 2.28.13
DX. 045   1SEO_EDPA_00034611   1SEO_EDPA_00034613            8/4/2013 1SEO Rankings Report for sweatitout.com

DX. 046   1SEO_EDPA_00034615   1SEO_EDPA_00034615                      Google Analytics - Sweatitout.com All Traffic Data for 6.25.13 -
                                                                       7.25.13
DX. 047   1SEO_EDPA_00034626   1SEO_EDPA_00034628             4/1/2013 1SEO.com - Sweat it Out Internet Ranking Report; Getting You
                                                                       Ranked - Getting You Leads - 4.1.13
DX. 048   1SEO_EDPA_00034736                                           Google Analytics - Sweatitout.com All Traffic Data for 8.25.13 -
                                                                       9.25.13
DX. 049   1SEO_EDPA_00034737                                           Google Analytics - Sweatitout.com Network Referrals for
                                                                       8.25.13 - 9.25.13



                                                               3
                        Case 2:18-cv-05623-MMB Document 249-1 Filed 04/15/21 Page 5 of 48
                                    Lontex Corp. v. NIKE, Inc. (E.D. Pa. 2:18-cv-05623-MMB)

                                                    Nike's Trial Exhibit List

Ex. #     Beg Bates            End Bates                  Date       Description
DX. 050   1SEO_EDPA_00038083   1SEO_EDPA_00038085           9/5/2013 1SEO.com - Sweat it Out Keyword Performance Report 9.5.13

DX. 051   1SEO_EDPA_00038236   1SEO_EDPA_00038237            9/5/2013 1SEO.com - Sweatitout.com Keyword Performance Report for
                                                                      2.9.13
DX. 052   1SEO_EDPA_0006585    1SEO_EDPA_0006590             2/2/2016 Email Chain from Ben Bechtel to Efraim Nathan re: Sweat it
                                                                      out Content for Review
DX. 053   1SEO_EDPA_0006591    1SEO_EDPA_0006591            1/15/2016 Email Chain from Lontex to Ben Bechtel re: Removing the
                                                                      Videos/FB/Twitter Messages of Anything Related to Cool
                                                                      Compression ASAP
DX. 054   BORRAJO-00000001                                            Photo of SWEAT IT OUT Tag
DX. 055   BORRAJO-00000002                                            Photo of Lontex Tights
DX. 056   BORRAJO-00000003                                            Photo of Lontex Tights
DX. 057   BORRAJO-00000004                                            Photo of SWEAT IT OUT logo
DX. 058   BORRAJO-00000005                                            Photo of SWEAT IT OUT Tag
DX. 059   BORRAJO-00000006                                            Photo of SWEAT IT OUT Tag
DX. 060   CAMMAROTA-00000001                                          Photo of SWEAT IT OUT Tag
DX. 061   CAMMAROTA-00000002                                          Photo of SWEAT IT OUT Tag
DX. 062   CAMMAROTA-00000003                                          SWEAT IT OUT Tag
DX. 063   CAMMAROTA-00000004                                            Photo of Lontex Product
DX. 064   CAMMAROTA-00000005                                            Photo of Lontex Long Sleeve Shirt
DX. 065   CAMMAROTA-00000006                                            Photo of SWEAT IT OUT Tag
DX. 066   CAMMAROTA-00000007                                            Photo of Lontex Long Sleeve Shirt
DX. 067   CAMMAROTA-00000008                                            Photo of Lontex Leggings
DX. 068   CAMMAROTA-00000009                                            Photo of Lontex Shirt
DX. 069   CAMMAROTA-00000010                                            Photo of Lontex Long Sleeve Shirt
DX. 070   CAMMAROTA-00000011                                            Photo of Lontex Shorts
DX. 071   CAMMAROTA-00000012                                            Photo of Lontex Shorts
DX. 072   CAMMAROTA-00000013                                            Photo of Lontex White T-Shirt
DX. 073   CAMMAROTA-00000014                                            Photo of Lontex White T-Shirt
DX. 074   HML-00000007                                                  Amazon.com Shopping Cart - Dallas Cowboys Game Used
                                                                        Sweat it Out Compression Shorts



                                                               4
                         Case 2:18-cv-05623-MMB Document 249-1 Filed 04/15/21 Page 6 of 48
                                     Lontex Corp. v. NIKE, Inc. (E.D. Pa. 2:18-cv-05623-MMB)

                                                     Nike's Trial Exhibit List

Ex. #     Beg Bates             End Bates                  Date          Description
DX. 075   HML-00000008                                                   Poshmark.com - Sweat it Out Performance Compression Shorts

DX. 076   HML-00000009                                                   Text Message Showing Tag of Size Large Compression Shorts

DX. 077   HML-00000015                                                   Text Message Showing Tag of Size Medium Compression
                                                                         Shorts
DX. 078   HML-00000047                                                   Text Message Inquiring About Sweat it out Compression Shorts

DX. 079   HML-00000057                                                   Ebay.com - Sweat it Out Black Thigh, Groin, Hip, and Knee
                                                                         Support Performance Compression Shorts from Sweatitout.com
DX. 080   HML-00000065                                                   Ebay.com - Sweat it Out Athletic Gym Stretch Thicker 3/4
                                                                         Sleeve Teal Sweat Top Medium
DX. 081   HML-00000095                                                   Ebay.com - Sweat it Out Black Compression Pants Tight
                                                                         Leggings from Sweatitout.com
DX. 082   HML-00000097                                                   Ebay.com - Sweat it Out Coloma 1900 SL Thigh Support
                                                                         Performance Shorts M 29-32 Blue
DX. 083   HML-00000128          HML-00000130                 11/5/2019   Email from Ebay to Vicki East re None of the Items from
                                                                         Multiple Sizes Section List Cool Compression
DX. 084   HML-00000134          HML-00000135                 11/4/2019   Email from Shawn O'Connell to Vicki Humphreys re Sweat it
                                                                         Out Compression Products from Pro Stock Hockey
DX. 085   HML-00000152          HML-00000154                 11/2/2019   Email from Seller Angela2585 from Ebay to Vicki East re
                                                                         Compression Short Details
DX. 086   HML-00000163          HML-00000165                 11/2/2019   Email from Vicki East to Ebay Showing Interest in Sweat it Out
                                                                         Compression Shorts
DX. 087   HML-00000166          HML-00000168                             Email from Seller So deals from Ebay to Vicki East re Athletic
                                                                         Gym Stretch 3/4 Sleeve Teal Sweat Top Medium Details

DX. 088   HML-00000174          HML-00000176                             Email from Vicki East to Ebay Seller Showing Interest About
                                                                         Athletic Gym Stretch 3/4 Sleeve Teal Sweat Top Medium
                                                                         Details




                                                                5
                         Case 2:18-cv-05623-MMB Document 249-1 Filed 04/15/21 Page 7 of 48
                                     Lontex Corp. v. NIKE, Inc. (E.D. Pa. 2:18-cv-05623-MMB)

                                                     Nike's Trial Exhibit List

Ex. #     Beg Bates             End Bates                  Date       Description
DX. 089   HML-00000180          HML-00000182                11/2/2019 Email from Seller jmh0089 from Ebay to Vicki East re
                                                                      Compression Tights Details
DX. 090   HUEBNER-00000001                                            Photo of Lontex Logo
DX. 091   HUEBNER-00000002                                            Photo of clothing
DX. 092   HUEBNER-00000003                                            Photo of Lontex Tag
DX. 093   JACKSON-00000001                                               Photo of Lontex Shorts
DX. 094   JACKSON-00000002                                               Photo of SWEAT IT OUT Tag
DX. 095   JACKSON-00000003                                               Photo of SWEAT IT OUT Tag
DX. 096   JACKSON-00000004                                               Photo of Lontex Short Sleeved Shirt
DX. 097   JACKSON-00000005                                               Photo of Lontex Shorts
DX. 098   JACKSON-00000006                                               SWEAT IT OUT Tag
DX. 099   JACKSON-00000006                                               Photo of SWEAT IT OUT Tag
DX. 100   JACKSON-00000007                                               Photo of Lontex Shorts
DX. 101   JACKSON-00000008                                               Photo of Lontex Shorts
DX. 102   JACKSON-00000009                                               Photo of Lontex Shirt
DX. 103   JARRATT-00000001                                               Photo of SWEAT IT OUT Tag
DX. 104   JARRATT-00000002                                               Photo of Lontex Leggings
DX. 105   JARRATT-00000003                                               Photo of CoolMax Label
DX. 106   JARRATT-00000004                                               Photo of SWEAT IT OUT Label
DX. 107   JARRATT-00000005                                               Photo of SWEAT IT OUT Label
DX. 108   JARRATT-00000006                                               Photo of SWEAT IT OUT Tag
DX. 109   JARRATT-00000007                                               Photo of Lontex Leggings
DX. 110   JARRATT-00000008                                               Photo of Lontex Leggings
DX. 111   JARRATT-00000009                                               Photo of Lontex Leggings
DX. 112   JARRATT-00000010                                               SWEAT IT OUT clothing tag
DX. 113   JARRATT-00000010                                               Photo of SWEAT IT OUT Tag
DX. 114   JARRATT-00000011                                               Photo of SWEAT IT OUT Label
DX. 115   KNUDSON-00000002                                               Photo of Lontex Shorts
DX. 116   KNUDSON-00000003                                               Photo of Lontex Shorts
DX. 117   KNUDSON-00000004                                               Photo of COOL Compression Tag




                                                                6
                        Case 2:18-cv-05623-MMB Document 249-1 Filed 04/15/21 Page 8 of 48
                                    Lontex Corp. v. NIKE, Inc. (E.D. Pa. 2:18-cv-05623-MMB)

                                                    Nike's Trial Exhibit List

Ex. #     Beg Bates            End Bates                  Date        Description
DX. 118   KNUDSON-00000005                                            Photo of Lontex Leggings
DX. 119   KNUDSON-00000006                                            Photo of Lontex Leggings
DX. 120   KNUDSON-00000007                                            Photo of COOL Compression Tag
DX. 121   KNUDSON-00000008                                            Photo of Lontex Shorts
DX. 122   KNUDSON-00000009                                            Photo of Lontex Shorts
DX. 123   KNUDSON-00000010                                            Photo of COOL Compression Tag
DX. 124   KNUDSON-00000011                                            Photo of Lontex Logo on T-Shirt
DX. 125   KNUDSON-00000012                                            Photo of Lontex Logo on T-Shirt
DX. 126   KNUDSON-00000013                                            Photo of Lontex Logo on T-Shirt
DX. 127   KNUDSON-00000014                                            Photo of Lontex Shorts
DX. 128   KNUDSON-00000015                                            Photo of Lontex Shorts
DX. 129   KNUDSON-00000016                                            Photo of SWEAT IT OUT Tag
DX. 130   KNUDSON-00000017                                            Photo of Lontex Leggings
DX. 131   KNUDSON-00000018                                            Photo of Lontex Leggings
DX. 132   KNUDSON-00000019                                            Photo of SWEAT IT OUT Tag
DX. 133   KNUDSON-00000020                                            Photo of Lontex Shorts
DX. 134   KNUDSON-00000021                                            Photo of Lontex Shorts
DX. 135   KNUDSON-00000022                                            Photo of SWEAT IT OUT Tag
DX. 136   LEHRER-00000001                                             Photo of Lontex Tags
DX. 137   LEHRER-00000007      LEHRER-00000008              1/10/2018 Letter from Norman Lehrer to Efraim Nathan re renewing PTO
                                                                      Trademark for COOL COMPRESSION
DX. 138   LEHRER-00000010                                   11/5/2018 Letter from Norman Lehrer to Efraim Nathan re Renewing PTO
                                                                      Trademarks for SWEAT IT OUT (Material Goods and
                                                                      Clothing) and COOL COMPRESSION
DX. 139   LTX_EDPA_00000066    LTX_EDPA_00000067                      Advertisement for SWEAT IT OUT Cool Compression Clothes

DX. 140   LTX_EDPA_00000068    LTX_EDPA_00000069                        Advertisement for SWEAT IT OUT Cool Compression Clothes

DX. 141   LTX_EDPA_00000079    LTX_EDPA_00000080                        Advertisement for SWEAT IT OUT Cool Compression Clothes




                                                               7
                        Case 2:18-cv-05623-MMB Document 249-1 Filed 04/15/21 Page 9 of 48
                                    Lontex Corp. v. NIKE, Inc. (E.D. Pa. 2:18-cv-05623-MMB)

                                                    Nike's Trial Exhibit List

Ex. #     Beg Bates            End Bates                  Date          Description
DX. 142   LTX_EDPA_00000156,                                            Cool Compression Prototype Including Athletic Shirts and Pants
          LTX_EDPA_00000159,
          LTX_EDPA_00000160,
          LTX_EDPA_00000163,
          LTX_EDPA_00000168,
          LTX_EDPA_00000171,
          LTX_EDPA_00000179,
          LTX_EDPA_00000192,
          LTX_EDPA_00000204,
          LTX_EDPA_00000259,
          LTX_EDPA_00000261
DX. 143   LTX_EDPA_00000553                                             Sweat It Out Promotion Advertisement
DX. 144   LTX_EDPA_00000680    LTX_EDPA_00000756                        File History for Trademark Reg. No. 3,416,053 for COOL
                                                                        COMPRESSION
DX. 145   LTX_EDPA_00000834    LTX_EDPA_00000835             3/3/2016   Nike Invoice for Cool Comp SS
DX. 146   LTX_EDPA_00000852    LTX_EDPA_00000852                        Sweat It Out Shirt
DX. 147   LTX_EDPA_00000858    LTX_EDPA_00000858                        Google Images - Cool Compression
DX. 148   LTX_EDPA_00000867                                             Lontex Sales Spreadsheet
DX. 149   LTX_EDPA_00000905                                 6/21/2019   Lontex - Sales by Item Detail
DX. 150   LTX_EDPA_00000947    LTXZ_EDPA_0000948                        Email exchanges re: Customer Comments
DX. 151   LTX_EDPA_00000949    LTX_EDPA_00000950           10/24/2011   Email chain from Lontex to Chris Pikosky re: Chris Pikosky's
                                                                        Samples for Pete Sampras
DX. 152   LTX_EDPA_00001135    LTX_EDPA_00001137                        True Compression - Sweat It Out Brochure
DX. 153   LTX_EDPA_00001162    LTX_EDPA_00001215                        SWEAT IT OUT Performance Apparel - Healthy Active Wear
                                                                        for Men and Women
DX. 154   LTX_EDPA_00001217    LTX_EDPA_00001218            8/15/2015   Email Chain from Mike (US Trademark Exchange) to Efraim
                                                                        Nathan (Lontex) re Trademark Prices Strategy Call
DX. 155   LTX_EDPA_00001226                                  8/5/2015   Email from sales@sweatitout.com to
                                                                        mike@ustrademarkexchagne.com re: Trademark Prices / Lontex

DX. 156   LTX_EDPA_00001227    LTX_EDPA_00001229            7/20/2015 Email chain from Mike K to Lontex re: COOLPOWER,
                                                                      COOLAIR and COOL COMPRESSION



                                                               8
                       Case 2:18-cv-05623-MMB Document 249-1 Filed 04/15/21 Page 10 of 48
                                   Lontex Corp. v. NIKE, Inc. (E.D. Pa. 2:18-cv-05623-MMB)

                                                   Nike's Trial Exhibit List

Ex. #     Beg Bates           End Bates                  Date       Description
DX. 157   LTX_EDPA_00001234   LTX_EDPA_00001234            8/3/2015 Email from Efraim Nathan (Lontex) to Mike Kaufman (US
                                                                    Trademark Exchange) re Trademark Marketing Agreement
DX. 158   LTX_EDPA_00001235                               7/31/2015 Email chain from US Trademark Exchange to Lontex re:
                                                                    COOLPOWER, COOLAIR and COOL COMPRESSION
DX. 159   LTX_EDPA_00001236   LTX_EDPA_00001237              Aug-15 Trademark Marketing Agreement between SWEAT IT OUT by
                                                                    Lontex and US Trademark Exchange
DX. 160   LTX_EDPA_00001238   LTX_EDPA_00001239                     Trademark Marketing agreement
DX. 161   LTX_EDPA_00001244   LTX_EDPA_00001247           7/31/2015 Email Chain from Efraim Nathan (Lontex) to Mike Kaufman
                                                                    (US Trademark Exchange) re US Trademark Exchange
                                                                    Trademark Brokerage Program
DX. 162   LTX_EDPA_00001248   LTX_EDPA_00001252           2/17/2015 Email from Mike Kaufman (US Trademark Exchange) to
                                                                    Efraim Nathan (Lontex) Providing Draft Copy of Press Release

DX. 163   LTX_EDPA_00001253                                8/14/2015 Email chain from US Trademark Exchange to Lontex re:
                                                                     Trademark Prices/Lontex
DX. 164   LTX_EDPA_00001254   LTX_EDPA_00001257             8/5/2015 Trademark Marketing Agreement between Lontex and US
                                                                     Trademark Exchange
DX. 165   LTX_EDPA_00001258   LTX_EDPA_00001259            8/14/2015 Email chain from sales@sweatitout.com to
                                                                     Mike@ustrademarkexchange.com re: Trademark Prices/Lontex

DX. 166   LTX_EDPA_00001271                               12/11/2015 Email chain from Lontex to US Trademark Exchange re:
                                                                     Trademark Prices/Lontex
DX. 167   LTX_EDPA_00001272                               12/13/2015 Email chain from US Trademark Exchange to Lontex re:
                                                                     Trademark Prices/Lontex
DX. 168   LTX_EDPA_00001273   LTX_EDPA_00001274           12/24/2015 Letter from Efraim Nathan to US Trademark Exchange re:
                                                                     Termination of Trademark Marketing Agreement
DX. 169   LTX_EDPA_00001278   LTX_EDPA_00001280           12/24/2015 Email chain from sales@sweatitout.com to US Trademark
                                                                     Exchange re: Trademark Prices/Lontex
DX. 170   LTX_EDPA_00001281                                1/15/2016 Email chain from sales@sweatitout.com to US Trademark
                                                                     Exchange re: Lontex Trademarks Listed for sale
DX. 171   LTX_EDPA_00001334   LTX_EDPA_00001336             8/4/2014 Email from Trademark Exchange to Efraim Nathan re:
                                                                     COOLPOWER - Notice



                                                              9
                       Case 2:18-cv-05623-MMB Document 249-1 Filed 04/15/21 Page 11 of 48
                                   Lontex Corp. v. NIKE, Inc. (E.D. Pa. 2:18-cv-05623-MMB)

                                                   Nike's Trial Exhibit List

Ex. #     Beg Bates           End Bates                  Date       Description
DX. 172   LTX_EDPA_00001346                              11/14/2014 Email from US Trademark Exchange to sales@sweatitout.com
                                                                    re: Photos / Phone Call
DX. 173   LTX_EDPA_00001352                               12/5/2014 Email chain from US Trademark Exchange to
                                                                    sales@sweatitout.com re: Cool Compression Conversation
DX. 174   LTX_EDPA_00001356   LTX_EDPA_00001360           12/8/2014 Email Chain from Efraim Nathan (Lontex) to Mike Kaufman
                                                                    (US Trademark Exchange) re Consulting Work for Lontex
DX. 175   LTX_EDPA_00001361   LTX_EDPA_00001364          12/16/2014 Email chain from US Trademark Exchange to
                                                                    sales@sweatitout.com re: Hard Copy Cool Compression Video

DX. 176   LTX_EDPA_00001374   LTX_EDPA_00001375           12/19/2014 Email chain from US Trademark Exchange to
                                                                     sales@sweatitout.com re: Hard Copy Cool Compression Video

DX. 177   LTX_EDPA_00001376   LTX_EDPA_00001377           12/30/2014 Lontex Sweat It Out Press Release Questionnaire and Attached
                                                                     Email
DX. 178   LTX_EDPA_00001378   LTX_EDPA_00001379           12/29/2014 Email chain from sales@sweatitout.com to
                                                                     mike@ustrademarkexchange.com re: Press Release COOL
                                                                     COMPRESSION trademark with attached Press Release
DX. 179   LTX_EDPA_00001380   LTX_EDPA_00001381           12/22/2014 Email chain from US Trademark Exchange from
                                                                     sales@sweatitout.com re: COOLAIR® & COOLPOWER ®
                                                                     Trademarks
DX. 180   LTX_EDPA_00001402   LTX_EDPA_00001403            1/28/2015 Email chain from Skip Nickle to Lontex re: Follow Up Phone
                                                                     discussion of today re: Marks for sales
DX. 181   LTX_EDPA_00001405                                 1/6/2015 Email chain from Skip Nickle to Lontex re: Follow Up Phone
                                                                     discussion of today re: Marks for sales
DX. 182   LTX_EDPA_00001429                                2/12/2015 Email Chain from Efraim Nathan (Lontex) to US Trademark
                                                                     Exchange re Lontex Trademark Press Release
DX. 183   LTX_EDPA_00001430                                          Press Release - Lontex Selling Trademarks!
DX. 184   LTX_EDPA_00001434   LTX_EDPA_00001457             3/5/2015 Email from US Trademark Exchange to Lontex re: Trademark -
                                                                     press release with attachments
DX. 185   LTX_EDPA_00001458                                8/13/2015 Email chain from sales@sweatitout.com to ustmex@gmail.com
                                                                     re: Trademark Prices/Lontex




                                                             10
                       Case 2:18-cv-05623-MMB Document 249-1 Filed 04/15/21 Page 12 of 48
                                   Lontex Corp. v. NIKE, Inc. (E.D. Pa. 2:18-cv-05623-MMB)

                                                   Nike's Trial Exhibit List

Ex. #     Beg Bates           End Bates                  Date       Description
DX. 186   LTX_EDPA_00001712   LTX_EDPA_00001714            3/1/2002 Email chain from Efraim Nathan to rpennacc@hq.novacare.com
                                                                    re: Injury Prevention & Rehabilitation

DX. 187   LTX_EDPA_00001763                                 1/8/2007 Lontex Letter to Joel Bowdler re: Samples Cool Compression &
                                                                     Sweat It Out
DX. 188   LTX_EDPA_00001790                                 2/5/2013 Lontex Back Support Shorts information
DX. 189   LTX_EDPA_00001794                                2/19/2016 2016 New Style Price List for SWEAT IT OUT by Lontex
DX. 190   LTX_EDPA_00001822                                 3/4/2016 Email from Lontex to Alain Liebert re Agreement of Sales. No
                                                                     attachment
DX. 191   LTX_EDPA_00001823   LTX_EDPA_00001826            3/15/2016 Email from Alain Liebert to Efraim Nathan (Lontex) Reneging
                                                                     on Agreement to Buy Lontex and Addressing NDA
DX. 192   LTX_EDPA_00001834   LTX_EDPA_00001838             3/8/2016 Email from Efraim Nathan (Lontex) to Alain Liebaert re
                                                                     Discussions of Sale of Lontex to NV Marcel Liebaert
DX. 193   LTX_EDPA_00001839   LTX_EDPA_00001850           11/24/2015 Email chain from Lontex to Mathieu Liebaert re: NDA signed
                                                                     with attachment
DX. 194   LTX_EDPA_00001851   LTX_EDPA_00001852             3/5/2016 Email chain from Alain Liebaert to Lontex re: Agreement of
                                                                     sale
DX. 195   LTX_EDPA_00001853   LTX_EDPA_00001857            1/24/2016 Email from Larry Carroll to Alain Liebaert re: Lontex with
                                                                     attachment
DX. 196   LTX_EDPA_00001860   LTX_EDPA_00001862            1/14/2016 Email Chain from Efraim Nathan (Lontex) to Alain Liebaert re
                                                                     Request of Financials to Make Assessment of Lontex Value
DX. 197   LTX_EDPA_00001865   LTX_EDPA_00001866            1/11/2016 Email from Alain Liebaert to sales@sweatitout.com re: Lontex

DX. 198   LTX_EDPA_00001907   LTX_EDPA_00001910                      SWEAT IT OUT by Lontex Overview
DX. 199   LTX_EDPA_00001989   LTX_EDPA_00001990             4/3/2015 Email chain from David Higgins to Lontex re: Contacting from
                                                                     NATA Listing
DX. 200   LTX_EDPA_00001991                                 4/3/2015 Email chain from Lontex to David Higgins re: Contacting from
                                                                     NATA Listing
DX. 201   LTX_EDPA_00002007   LTX_EDPA_00002009            9/27/2016 Email from Wendi Salvaggio to Lontex re: SWEAT IT OUT
                                                                     Performance Compression Apparel
DX. 202   LTX_EDPA_00002028   LTX_EDPA_00002031            8/21/2013 Email from Efraim Nathan (Lontex) Nathan to David Chandler
                                                                     re Reviewing Details of 20 August 2013 Meeting



                                                             11
                       Case 2:18-cv-05623-MMB Document 249-1 Filed 04/15/21 Page 13 of 48
                                   Lontex Corp. v. NIKE, Inc. (E.D. Pa. 2:18-cv-05623-MMB)

                                                   Nike's Trial Exhibit List

Ex. #     Beg Bates           End Bates                  Date       Description
DX. 203   LTX_EDPA_00002051   LTX_EDPA_00002053            4/9/2014 Email chain from Richard Feldman to sales@sweatitout.com re:
                                                                    Chandler letter for you to email to client with attachment
DX. 204   LTX_EDPA_00002054   LTX_EDPA_00002056           8/21/2013 Email from Lontex to David Chandler re: SWEAT IT OUT Plus
                                                                    with out attachment
DX. 205   LTX_EDPA_00002066   LTX_EDPA_00002068          10/25/2013 Email chain from Lontex to David Chandler re: SWEAT IT
                                                                    OUT 3 years + Projection P&L with attachment
DX. 206   LTX_EDPA_00002111                               10/5/2014 Email from Lou Sernoff to sales@sweatitout.com re:
                                                                    Representation for the sale of Sweat It Out
DX. 207   LTX_EDPA_00002141   LTX_EDPA_00002143           4/18/2016 Email Chain from Efraim Nathan (Lontex) to Abid Ali re
                                                                    Potential Sale of Lontex Corp. to Dunn Manufacturing
DX. 208   LTX_EDPA_00002188   LTX_EDPA_00002189                        Asset Sale Agreement between Efraim Nathan, President of
                                                                       Lontex Corp and Lance Dunn, President of Dunn
                                                                       Manufacturing Co.
DX. 209   LTX_EDPA_00002211   LTX_EDPA_00002214            8/26/2015 Fax from Efraim Nathan to Lance Dunn re NDA with attached
                                                                     Dunn Manufacturing Non-Disclosure & Non-Analysis
                                                                     Agreement
DX. 210   LTX_EDPA_00002233   LTX_EDPA_00002241                      Offered in the Sale of Assets that we discussed about the
                                                                     SWEAT IT OUT Brand
DX. 211   LTX_EDPA_00002242                                10/8/2015 Lontex Letter re: Termination of Lontex Corp Asset Sale
                                                                     Discussions
DX. 212   LTX_EDPA_00002244   LTX_EDPA_00002253            2/11/2016 Email chain from Lontex to Mike Robinson re: Trademarks
                                                                     owned by Lontex with attachment
DX. 213   LTX_EDPA_00002279   LTX_EDPA_00002280            9/26/2014 Email from Barry Ketner to sales@sweatitout.com re: Sweat-It-
                                                                     Out
DX. 214   LTX_EDPA_00002485   LTX_EDPA_00002485            3/16/2007 Invoice from Lontex to Scott Whitmer for Black Cool
                                                                     Compression Thigh Support
DX. 215   LTX_EDPA_00003368                                1/11/2018 Lontex Corp Invoice No. 40142
DX. 216   LTX_EDPA_00003369                                 3/1/2018 Lontex Corp Invoice No. 40169
DX. 217   LTX_EDPA_00003370                                 3/1/2018 Lontex Corp Invoice No. 40199
DX. 218   LTX_EDPA_00003371                                6/25/2018 Lontex Corp Invoice No. 40241
DX. 219   LTX_EDPA_00003373                                8/20/2018 Lontex Corp Invoice No. 40284




                                                             12
                       Case 2:18-cv-05623-MMB Document 249-1 Filed 04/15/21 Page 14 of 48
                                   Lontex Corp. v. NIKE, Inc. (E.D. Pa. 2:18-cv-05623-MMB)

                                                   Nike's Trial Exhibit List

Ex. #     Beg Bates           End Bates                  Date       Description
DX. 220   LTX_EDPA_00003374                               8/28/2018 Lontex Corp Invoice No. 40291
DX. 221   LTX_EDPA_00003498                                         Cool Compression Garments
DX. 222   LTX_EDPA_00003644                               4/20/2006 Email chain from Amanda [acondict@ptd.net] to
                                                                    sales@sweatitout.com re: name
DX. 223   LTX_EDPA_00003711                               9/22/2007 Email from Network Solutions to Sales@sweatitout.com re:
                                                                    Notice regarding you Network Solutions Services
DX. 224   LTX_EDPA_00003739   LTX_EDPA_00003740          11/15/2007 Emails chain from SWEAT IT OUT to Denise Schultheisz re:
                                                                    COOL COMPRESSION Website - UPS set-up questions
DX. 225   LTX_EDPA_00003776   LTX_EDPA_00003778          12/12/2009 Letter to Efraim Nathan enclosed is a copy of Certificate of
                                                                    Organization for Cool Compression, LLC
DX. 226   LTX_EDPA_00003995                                2/6/2012 Email chain from Lontex to Label craft Press, Inc. re: png logo,
                                                                    attachment not included
DX. 227   LTX_EDPA_00004000                               2/13/2012 Advertisement Don't Assume all Compression is the Same!
DX. 228   LTX_EDPA_00004029                               11/9/2017 Lontex Corp. Invoice No. 40103
DX. 229   LTX_EDPA_00004032                               12/4/2017 Lontex Invoice No. 40123
DX. 230   LTX_EDPA_00004034                               1/11/2018 Lontex Corp. Invoice No. 40141
DX. 231   LTX_EDPA_00004132   LTX_EDPA_00004136           7/16/2010 Email from Lontex to jlindsey@terriotherapy.com re: PHATS
                                                                    follow-up
DX. 232   LTX_EDPA_00004390   LTX_EDPA_00004414           7/19/2016 Email chain from aramsay1@optonline.net to Efraim Nathan re:
                                                                    bottom page logo for directory with attachments
DX. 233   LTX_EDPA_00004836                               12/8/2008 Professional Baseball Athletic Trainers Society - Product
                                                                    Review Symposium
DX. 234   LTX_EDPA_00004977                               3/29/2018 Email chain from Lontex to Brian Ball re: 2018 PBATS Product
                                                                    Review
DX. 235   LTX_EDPA_00005149   LTX_EDPA_00005151                     Exhibit Space Contract for National Athletic Trainers'
                                                                    Association
DX. 236   LTX_EDPA_00005556   LTX_EDPA_00005559           4/22/2014 Email from Lontex to orthonancy1@gmail.com re: Contact
                                                                    Form
DX. 237   LTX_EDPA_00005577   LTX_EDPA_00005577            3/3/2016 Email from Efraim Nathan to Gary Rosen re Rosen's Cool
                                                                    Compression Shirt Order
DX. 238   LTX_EDPA_00005658   LTX_EDPA_00005658                        Lontex/Sweatitout.com - 2009 Pricing




                                                             13
                       Case 2:18-cv-05623-MMB Document 249-1 Filed 04/15/21 Page 15 of 48
                                   Lontex Corp. v. NIKE, Inc. (E.D. Pa. 2:18-cv-05623-MMB)

                                                   Nike's Trial Exhibit List

Ex. #     Beg Bates           End Bates                  Date        Description
DX. 239   LTX_EDPA_00005771   LTX_EDPA_00005772                      Lontex/Sweatitout.com - 2010 Pricing
DX. 240   LTX_EDPA_00005835   LTX_EDPA_00005836                      SWEAT IT OUT Brochure
DX. 241   LTX_EDPA_00005905   LTX_EDPA_00005906                      Lontex/Sweatitout.com - 2010 Distributor Price List
DX. 242   LTX_EDPA_00005930                                 7/1/2016 Spreadsheet of Prices for www.sweatitout.com
DX. 243   LTX_EDPA_00005936                                          SWEAT IT OUT definition
DX. 244   LTX_EDPA_00005944                                 7/1/2016 Spreadsheet of Prices for www.sweatitout.com
DX. 245   LTX_EDPA_00005945                                          SWEAT IT OUT definition
DX. 246   LTX_EDPA_00005979                                 7/7/1905 Spreadsheet of 2015 Prices for www.sweatitout.com
DX. 247   LTX_EDPA_00005989                                          Lontex Corp. Important Items to Address in 2016

DX. 248   LTX_EDPA_00006015   LTX_EDPA_00006016           11/22/2016 Email from Michael Morrison to Lontex re: Cool Compression
                                                                     Tweets
DX. 249   LTX_EDPA_00006132   LTX_EDPA_00006132                      Lontex/Sweatitout.com - Pricing Good Through 31 July 2010
DX. 250   LTX_EDPA_00006160   LTX_EDPA_00006170                      Lontex Presentation: Injury Prevention Franchising Opportunity

DX. 251   LTX_EDPA_00006781   LTX_EDPA_00006781                      Lontex - Price Lit 2007
DX. 252   LTX_EDPA_00007035   LTX_EDPA_00007062                      Nike 2016 Team Sports Men's Lacrosse Catalog Showing
DX. 253   LTX_EDPA_00007144                                          Spreadsheet of Number of orders from www.sweatitout.com
DX. 254   LTX_EDPA_00007165   LTX_EDPA_00007166             2/5/2007 Press Release - Lontex Corp. announces Cool Compression
                                                                     LLC - Entering into Compression Apparel Market
DX. 255   LTX_EDPA_00007208   LTX_EDPA_00007209                      SWEAT IT OUT Brochure
DX. 256   LTX_EDPA_00007224   LTX_EDPA_00007225                      SWEAT IT OUT Brochure
DX. 257   LTX_EDPA_00007241   LTX_EDPA_00007242                      SWEAT IT OUT COOL COMPRESSIONS Brochure
DX. 258   LTX_EDPA_00007251   LTX_EDPA_00007252           12/19/2018 Email from Carl Tompkins (Car-Mel Products) to Efraim
                                                                     Nathan re Creation of Sweat it Out and Cool Compression
                                                                     Labels
DX. 259   LTX_EDPA_00007253                                          Pictures of Cool Compression and SWEAT IT OUT Labels
DX. 260   LTX_EDPA_00007296   LTX_EDPA_00007298            1/21/2015 Email from Label craft Press, Inc. to sales@sweatitout.com re:
                                                                     Brochure with attached Lontex Brochure 2014 Final
DX. 261   LTX_EDPA_00007321   LTX_EDPA_00007322            4/30/2018 Email from Efraim Nathan to Label craft Press re Altering
                                                                     Lontex Brochure 2014 Final Nathan




                                                             14
                       Case 2:18-cv-05623-MMB Document 249-1 Filed 04/15/21 Page 16 of 48
                                   Lontex Corp. v. NIKE, Inc. (E.D. Pa. 2:18-cv-05623-MMB)

                                                   Nike's Trial Exhibit List

Ex. #     Beg Bates           End Bates                  Date       Description
DX. 262   LTX_EDPA_00007403   LTX_EDPA_00007405            1/6/2015 Email chain from Hilary Bryant to Lontex re: COPA Practice
                                                                    Growth
DX. 263   LTX_EDPA_00007412                               2/10/2014 Email from Williams to Efraim Nathan re: Chris Williams
DX. 264   LTX_EDPA_00007816   LTX_EDPA_00007921           1/21/2015 Emails with Attached Lontex Catalogs sent by Efraim Nathan to
                                                                    a Number of Professional Baseball Teams
DX. 265   LTX_EDPA_00007942   LTX_EDPA_00007942            4/7/2015 Invoice From Lontex to Howie Knudson for Sample for
                                                                    Performance Tight Softer Compression Fabric Product
DX. 266   LTX_EDPA_00007989   LTX_EDPA_00007995          12/19/2017 Email chain from Lontex to Kevin Rand re: SWEAT IT OUT
                                                                    for 2018 Styles for your review with attached Lontex 2015
                                                                    Brochure
DX. 267   LTX_EDPA_00007989   LTX_EDPA_00008198          12/19/2017 Emails with Attached Lontex Catalogs sent by Efraim Nathan
                                                                    (Lontex) to a Number of Professional Baseball Teams
DX. 268   LTX_EDPA_00008199   LTX_EDPA_00008182            1/2/2018 Emails with Attached Lontex Catalogs sent by Efraim Nathan
                                                                    (Lontex) to a Number of Professional Baseball Teams
DX. 269   LTX_EDPA_00008284                               7/21/2017 Lontex Invoice No. 40021
DX. 270   LTX_EDPA_00008371                               2/28/2018 Lontex Invoice No. 40166
DX. 271   LTX_EDPA_00008433   LTX_EDPA_00008433            6/8/2018 Invoice to Howie Knudson for Forearm Sleeve and Full Length
                                                                    Arm Compression Sleeve
DX. 272   LTX_EDPA_00008572   LTX_EDPA_00008573            1/3/2019 Email from Efraim Nathan (Lontex) to Sdonohue@yankees.com
                                                                    re Ordering 2019 Edition Sweat it Out Cool Compression
                                                                    Clothing for the NY Yankees
DX. 273   LTX_EDPA_00009210   LTX_EDPA_00009214           9/12/2014 Email Chain from Efraim Nathan to Anna Kurian Shaw re
                                                                    INVISTA Claim of Lontex Unauthorized Use of Marks
DX. 274   LTX_EDPA_00009228                              12/19/2008 Email from Williams to Efraim Nathan re: Hello
DX. 275   LTX_EDPA_00009229   LTX_EDPA_00009230           1/16/2009 Email from Williams to Lontex re: Hello
DX. 276   LTX_EDPA_00009262   LTX_EDPA_00009266            3/6/2009 Email from William to Efraim Nathan re: 5am Workout in
                                                                    SWEAT IT OUT Gear. Me and Chazz with attachments
DX. 277   LTX_EDPA_00009267                               3/24/2009 Email from Williams to Efraim Nathan re: Customer Interest
DX. 278   LTX_EDPA_00009268                               3/22/2009 Email from Williams to Efraim Nathan re: Miami Info and
                                                                    product sizes
DX. 279   LTX_EDPA_00009269   LTX_EDPA_00009274            4/2/2012 Email chain from Williams to Efraim Nathan re: Chris & Cazz
                                                                    Photo's with Gear with attachments



                                                             15
                       Case 2:18-cv-05623-MMB Document 249-1 Filed 04/15/21 Page 17 of 48
                                   Lontex Corp. v. NIKE, Inc. (E.D. Pa. 2:18-cv-05623-MMB)

                                                   Nike's Trial Exhibit List

Ex. #     Beg Bates           End Bates                  Date       Description
DX. 280   LTX_EDPA_00009275   LTX_EDPA_00009276           7/19/2012 Email from Williams to Efraim Nathan re: Chris Williams
                                                                    SWEAT IT OUT with attachment
DX. 281   LTX_EDPA_00009277   LTX_EDPA_00009278           1/15/2013 Email from Christopher Williams to sales@sweatitout.com re:
                                                                    Chris Williams
DX. 282   LTX_EDPA_00009360   LTX_EDPA_00009362                     Sale Agreement between Lontex Corp. and NV Marcel Liebaert

DX. 283   LTX_EDPA_00009366                                 3/4/2016 Email from Lontex to Alain Liebaert re Agreement of Sales. No
                                                                     attachment

DX. 284   LTX_EDPA_00009382   LTX_EDPA_00009386            8/18/2015 Email chain from Daniel Pinhas to Lontex re: Company Sail
DX. 285   LTX_EDPA_00009488   LTX_EDPA_00009510            8/18/2014 Email chain from Ben Bechtel to Lontex re: Change from Lycra
                                                                     Power with attachment
DX. 286   LTX_EDPA_00009520                                          Buy Football, Baseball & Basketball Compression Sleeves,
                                                                     Sweat It Out
DX. 287   LTX_EDPA_00009527   LTX_EDPA_00009530            5/30/2017 Email from Bill Leifholtz to sales@sweatitout.com re: Sweat It
                                                                     Out's SEO Content Ready for Approval
DX. 288   LTX_EDPA_00009531   LTX_EDPA_00009535           11/23/2016 Email from Lontex to Michael Morrison re: Cool Compression
                                                                     Tweets
DX. 289   LTX_EDPA_00009556   LTX_EDPA_00009558            10/6/2014 Email chain from Grace Stasky to Lontex re: Sweat It Out -
                                                                     Tweet ideas
DX. 290   LTX_EDPA_00009559   LTX_EDPA_00009560           11/22/2016 Email chain from Michael Morrison to Lontex re: Cool
                                                                     Compression Tweets
DX. 291   LTX_EDPA_00009602   LTX_EDPA_00009606           10/31/2014 Email from Ben Bechtel to Lontex re: Sweat It Out Keywords
DX. 292   LTX_EDPA_00010034   LTX_EDPA_00010036             2/2/2016 Email from Lontex to Ben Bechtel re: COOL COMPRESSION -
                                                                     Urgent Addition to our website www.sweatitout.com 6 places

DX. 293   LTX_EDPA_00010089   LTX_EDPA_00010094            3/28/2016 Email from Patrick McKay to sales@sweatitout.com, Ben
                                                                     Bechtel and Bernard Ollila re: SWEAT IT OUT March 16 SEO
                                                                     Pieces with attachments
DX. 294   LTX_EDPA_00010093   LTX_EDPA_00010094                      Press Release Recover & Prevent an Injury with SWEAT IT
                                                                     OUT Compression Productions
DX. 295   LTX_EDPA_00010354   LTX_EDPA_00010355             5/5/2015 Email chain from Lontex to Jon Bogert re: Attn: Efraim



                                                             16
                       Case 2:18-cv-05623-MMB Document 249-1 Filed 04/15/21 Page 18 of 48
                                   Lontex Corp. v. NIKE, Inc. (E.D. Pa. 2:18-cv-05623-MMB)

                                                   Nike's Trial Exhibit List

Ex. #     Beg Bates           End Bates                  Date       Description
DX. 296   LTX_EDPA_00010371   LTX_EDPA_00010373           2/12/2016 Nike, Inc. letter to Gary Rosen response to April 8, 2016 letter

DX. 297   LTX_EDPA_00010374   LTX_EDPA_00010377            5/16/2016 Email from Gary Rosen to Dinisa Hardley Folmar with attached
                                                                     letter

DX. 298   LTX_EDPA_00010391   LTX_EDPA_00010392             4/8/2016 Letter from Gary Rosen to Nike, Inc. re: Cool Compression
                                                                     Trademark
DX. 299   LTX_EDPA_00010394   LTX_EDPA_00010395            7/19/2016 Letter from Nike to Gary Rosen response to May 16 letter

DX. 300   LTX_EDPA_00010396   LTX_EDPA_00010398            7/21/2016 Email and Attached Letter from Gary Rosen to Dinisa Hardley
                                                                     Folmar re Potential Settlement Between Nike and Lontex

DX. 301   LTX_EDPA_00010397   LTX_EDPA_00010398            7/21/2016 Letter from Gary Rosen to Nike, Inc. re: Response to July 19
                                                                     letter
DX. 302   LTX_EDPA_00010399   LTX_EDPA_00010400            9/14/2016 Email chain from Gary Rosen to sales@sweatitout.com re:
                                                                     Lontex/Nike
DX. 303   LTX_EDPA_00010401   LTX_EDPA_00010403            9/14/2016 Email Chain from Chris Kindle to Gary Rosen re Lontex/Nike
                                                                     Matter
DX. 304   LTX_EDPA_00010404   LTX_EDPA_00010405            9/29/2016 Email chain from Lontex to Gary Rosen re: Lontex/Nike - For
                                                                     Settlement Purposes Only
DX. 305   LTX_EDPA_00010417                                1/23/2018 Letter from the Law Offices of Harvey Saferstein to Nike, Inc.
                                                                     re: Use of COOL COMPRESSION

DX. 306   LTX_EDPA_00010446   LTX_EDPA_00010448             3/3/2016 Email from Nike.com to sales@sweatitout.com re: We've
                                                                     Received Your Order: O1114814258
DX. 307   LTX_EDPA_00010648   LTX_EDPA_00010655           11/10/2014 Email from Kim Ljiljanich to Lontex re: Medco 2015 Pricing
                                                                     Letter Lontex 93006432 with attachment
DX. 308   LTX_EDPA_00010655   LTX_EDPA_00010655                      Catalog of Sweat It Out Compression Pants
DX. 309   LTX_EDPA_00010727   LTX_EDPA_00010737             1/2/2019 Email chain from Lontex re: Follow up on corrections &
                                                                     deletions
DX. 310   LTX_EDPA_00010738   LTX_EDPA_00010748             1/2/2019 Email chain from Lontex to Efraim Nathan re: Follow up on
                                                                     corrections & deletions



                                                             17
                       Case 2:18-cv-05623-MMB Document 249-1 Filed 04/15/21 Page 19 of 48
                                   Lontex Corp. v. NIKE, Inc. (E.D. Pa. 2:18-cv-05623-MMB)

                                                   Nike's Trial Exhibit List

Ex. #     Beg Bates           End Bates                  Date       Description
DX. 311   LTX_EDPA_00010751   LTX_EDPA_00010752          11/12/2014 Email from Lontex to US Trademark Exchange re:
                                                                    Conversation - Email Problem without attachments
DX. 312   LTX_EDPA_00010944   LTX_EDPA_00010945                     Lontex Press Release - Lontex Selling Trademarks!
DX. 313   LTX_EDPA_00011043   LTX_EDPA_00011045           4/18/2016 Email from Efraim Nathan to Abid Ali re Terms of Potential
                                                                    Sale of Lontex Corp.
DX. 314   LTX_EDPA_00011077                                         Spreadsheet of Twitter Messages
DX. 315   LTX_EDPA_00011135   LTX_EDPA_00011141           7/28/2015 Email from Michael Trumbell to Efraim Nathan with Attached
                                                                    Signed Agreements
DX. 316   LTX_EDPA_00011246   LTX_EDPA_00011248           4/17/2014 Email from website@afternic.com to sales@sweatitout.com re:
                                                                    Appraisal for cool-compression.com domain with attachment

DX. 317   LTX_EDPA_00011334   LTX_EDPA_00011335            5/25/2010 Email from Missi Monroe to Efraim Nathan re Money Owed
                                                                     from Bank's Café or Cool Compression
DX. 318   LTX_EDPA_00011478   LTX_EDPA_00011490            4/27/2012 Email from Lontex to Spam Detector re: Sweat It Out with
                                                                     attachment
DX. 319   LTX_EDPA_00011639   LTX_EDPA_00011644            3/30/2007 Email from SWEAT IT OUT to Ron Drop re: Lontex with
                                                                     attachment
DX. 320   LTX_EDPA_00011891   LTX_EDPA_00011901            3/30/2007 Email from SWEAT IT OUT to Ron Drozd re: Lontex with
                                                                     attachments
DX. 321   LTX_EDPA_00012075                                11/2/2007 Email from Denise Schultheisz to sales@sweatitout.com re:
                                                                     Cool Compression Shipping choices without attachments
DX. 322   LTX_EDPA_00012090   LTX_EDPA_00012091           11/13/2007 Email from Denise Schultheisz to sales@sweatitout.com re:
                                                                     COOL COMPRESSON Website - UPS set-up questions
DX. 323   LTX_EDPA_00012092                               11/21/2007 Email from SWEAT IT OUT to Denise Schultheisz re: COOL
                                                                     COMPRESSION Website - UPS set-up questions
DX. 324   LTX_EDPA_00012100   LTX_EDPA_00012103             2/4/2008 Email chain from sales@sweatitout.com to
                                                                     acondict@condictandco.com re: final invoice for web site with
                                                                     attachment
DX. 325   LTX_EDPA_00012104   LTX_EDPA_00012113           10/11/2006 Email from Irene Svotells to SWEAT IT OUT re: packaging
                                                                     with attachments
DX. 326   LTX_EDPA_00012145   LTX_EDPA_00012150             3/5/2006 Email chain from Amanda to SWEAT IT OUT re: RCPT: 2:
                                                                     branding projects with attachment



                                                             18
                       Case 2:18-cv-05623-MMB Document 249-1 Filed 04/15/21 Page 20 of 48
                                   Lontex Corp. v. NIKE, Inc. (E.D. Pa. 2:18-cv-05623-MMB)

                                                   Nike's Trial Exhibit List

Ex. #     Beg Bates           End Bates                  Date       Description
DX. 327   LTX_EDPA_00012709                                3/3/2016 Email from Lontex to Gary Rosen re: COOL COMPRESSION
                                                                    Nike/Old Navy Stores
DX. 328   LTX_EDPA_00013083   LTX_EDPA_00013086                     Nike Team Sports 2016-16 Men's Basketball Catalog
DX. 329   LTX_EDPA_00013112   LTX_EDPA_00013113            4/8/2016 Letter from Gary Rosen to Nike, Inc. re: Cool Compression
                                                                    Trademark
DX. 330   LTX_EDPA_00013215   LTX_EDPA_00013217            5/12/2016 Nike, Inc. letter to Gary Rosen response to April 8, 2016 letter

DX. 331   LTX_EDPA_00013235                                            Lontex Men's Short
DX. 332   LTX_EDPA_00013351   LTX_EDPA_0013352                         Afternic receipt
DX. 333   LTX_EDPA_00013354                                4/18/2014   Email from Network Solutions to Sales@sweatitout.com re:
                                                                       Notice of Aftemic opt In
DX. 334   LTX_EDPA_00013366   LTX_EDPA_00013370             1/7/2016   Email from Lontex to Veracart Support re:
                                                                       www.coolcompression.com
DX. 335   LTX_EDPA_00024506                                            Lontex Sales Spreadsheet
DX. 336   LTX_EDPA_00024507                                            Lontex Sales Spreadsheet
DX. 337   LTX_EDPA_00024682   LTX_EDPA_00024684            4/18/2014   Email chain from Lontex to Williams re: Chris Williams Soccer
                                                                       Coaching with attachments
DX. 338   LTX_EDPA_00024695   LTX_EDPA_00024696            1/17/2013   Email from Marc Scholtyssek (AYC Media) to Efraim Nathan
                                                                       re List of Contacts in the Database
DX. 339   LTX_EDPA_00024735   LTX_EDPA_00024735            12/8/2014   AYC Media Invoice to Lontex for 5,000 Blaze letter Credits
DX. 340   LTX_EDPA_00024763   LTX_EDPA_00024765             9/4/2014   Email from bounce_sio@blazeletter.com to
                                                                       sales@sweatittout.com re Lontex True Compression Shorts
                                                                       Advertisement
DX. 341   LTX_EDPA_00024963   LTX_EDPA_00024964            8/27/2013   Email from Tammie Dingle to sales@sweatitout.com re: Your
                                                                       Invista Order
DX. 342   LTX_EDPA_00024983   LTX_EDPA_00024986            8/23/2007   Lontex Letter to BFTP/SEP from Lontex
DX. 343   LTX_EDPA_00024987   LTX_EDPA_00024990            1/13/2009   Email chain from Lontex to Williams re: Hello
DX. 344   LTX_EDPA_00024991   LTX_EDPA_00024992            2/23/2009   Email chain from Lontex to Williams re: Hello
DX. 345   LTX_EDPA_00024996   LTX_EDPA_00025001             4/3/2012   Email chain from Williams to Efraim Nathan re: Chris & Cazz
                                                                       Photo's with Gear with attachments
DX. 346   LTX_EDPA_00025002   LTX_EDPA_00025007            4/16/2012   Email chain from Lontex to Williams re: Chris & Cazz Photo's
                                                                       with Gear with attachments



                                                             19
                       Case 2:18-cv-05623-MMB Document 249-1 Filed 04/15/21 Page 21 of 48
                                   Lontex Corp. v. NIKE, Inc. (E.D. Pa. 2:18-cv-05623-MMB)

                                                   Nike's Trial Exhibit List

Ex. #     Beg Bates           End Bates                  Date       Description
DX. 347   LTX_EDPA_00025147                               5/31/2011 Style Specification Sheet for Style 2175
DX. 348   LTX_EDPA_00025355   LTX_EDPA_00025367          12/31/2018 Email chain from Lontex to Veracart Support re:
                                                                    www.coolcompression.com
DX. 349   LTX_EDPA_00025368   LTX_EDPA_00025384            1/2/2019 Email chain from Veracart Support to Lontex re:
                                                                    www.coolcompression.com
DX. 350   LTX_EDPA_00025386   LTX_EDPA_00025387           1/29/2010 Email from Melvin Lewis (Patterson Medical) to Efraim Nathan
                                                                    re Not Selling Sweat it Out to Colleges and High Schools

DX. 351   LTX_EDPA_00025458   LTX_EDPA_00025459            1/30/2015 Email from Ed Chrisman to Lontex re: Congratulations, after 30
                                                                     years, great to talk with you about our Trademarks for Sale

DX. 352   LTX_EDPA_00025465   LTX_EDPA_00025466            4/10/2015 Email Chain from Efraim Nathan to Mike Kaufman (US
                                                                     Trademark Exchange) re Not Continuing Trademark Consulting

DX. 353   LTX_EDPA_00025594   LTX_EDPA_00025595            8/12/2015 Email from Ricky Lovelace to Lontex re: What you get from the
                                                                     people you sponsor
DX. 354   LTX_EDPA_00025794   LTX_EDPA_00025796            11/8/2013 Email Chain from Efraim Nathan to Lisa Buster re Sweat it Out
                                                                     Compression Quality
DX. 355   LTX_EDPA_00025891   LTX_EDPA_000256016           8/23/2013 Emails with Attached Lontex Catalogs sent by Efraim Nathan to
                                                                     a Number of Professional Hockey Teams
DX. 356   LTX_EDPA_00026022   LTX_EDPA_00026161             8/1/2013 Emails with Attached Lontex Catalogs sent by Efraim Nathan
                                                                     (Lontex) to a Number of Professional Football Teams
DX. 357   LTX_EDPA_00026067   LTX_EDPA_00026069             8/1/2013 Email from Lontex to Me re: NFL Football 2013 without
                                                                     attachment
DX. 358   LTX_EDPA_00026070   LTX_EDPA_00026071                      Lontex Brochure
DX. 359   LTX_EDPA_00026093   LTX_EDPA_00026094             6/4/2012 Email Chain from Efraim Nathan to Pat Jernigan (Tampa Bay
                                                                     Buccaneers) re New Contact at the Buccaneers
DX. 360   LTX_EDPA_00026169   LTX_EDPA_00026171             4/1/2013 Email chain from Lontex to Brad Berling re:
                                                                     RGIII/1900SLCP/Kane
DX. 361   LTX_EDPA_00026195   LTX_EDPA_00026198            9/13/2013 Email chain from Lontex to David Chandler re: SWEAT IT
                                                                     OUT Plus with attachment




                                                             20
                       Case 2:18-cv-05623-MMB Document 249-1 Filed 04/15/21 Page 22 of 48
                                   Lontex Corp. v. NIKE, Inc. (E.D. Pa. 2:18-cv-05623-MMB)

                                                   Nike's Trial Exhibit List

Ex. #     Beg Bates           End Bates                  Date       Description
DX. 362   LTX_EDPA_00026224   LTX_EDPA_00026229           5/15/2014 Email Chain from Efraim Nathan to Tom Foster re Revised
                                                                    Invoice for Performance Compression Tights
DX. 363   LTX_EDPA_00026246   LTX_EDPA_00026257           4/23/2013 Email chain from Lontex to Mukesh Sud re: Delivery Info:
                                                                    Compression Shorts
DX. 364   LTX_EDPA_00026305   LTX_EDPA_00026306           2/12/2013 Email Chain from Mukesh Sud to Efraim Nathan re Lontex
                                                                    Compression Shorts
DX. 365   LTX_EDPA_00026335   LTX_EDPA_00026338            8/5/2002 Email chain from www.sweatitout.com to jrtaylor@tribune.com
                                                                    re: SWEAT IT OUT apparel Medical Benefits

DX. 366   LTX_EDPA_00026339   LTX_EDPA_00026341            7/15/2002 Email chain from www.sweatitout.com to mdaris@tribune.com
                                                                     re: SWEAT IT OUT apparel Medical Benefits

DX. 367   LTX_EDPA_00026441   LTX_EDPA_00026456             1/2/2019 Email Chain from Lontex to Veracart Support re:
                                                                     www.coolcompression.com
DX. 368   LTX_EDPA_00026786   LTX_EDPA_00026786            6/25/2019 Quote Request from Car-Mel Products to Efraim Nathan for
                                                                     Label Cool Compression Sew
DX. 369   LTX_EDPA_00026849   LTX_EDPA_00026853                      Cool Compression Clothing Tags + the 2008 Kenner order for
                                                                     labels
DX. 370   LTX_EDPA_00026891   LTX_EDPA_00026914            10/5/2010 Lontex Corporation US Corporation Income Tax Return for
                                                                     Calendar Year 2009
DX. 371   LTX_EDPA_00026915   LTX_EDPA_00026940             2/5/2015 Lontex Corporation US Corporation Income Tax Return for
                                                                     Calendar Year 2011
DX. 372   LTX_EDPA_00026941   LTX_EDPA_00026961           12/24/2008 Lontex Corporation US Corporation Income Tax Return for
                                                                     Calendar Year 2006
DX. 373   LTX_EDPA_00026962   LTX_EDPA_00026983            11/4/2016 Lontex Corporation US Corporation Income Tax Return for
                                                                     Calendar Year 2013
DX. 374   LTX_EDPA_00026984   LTX_EDPA_00027006           12/24/2008 Lontex Corporation US Corporation Income Tax Return for
                                                                     Calendar Year 2007
DX. 375   LTX_EDPA_00027007   LTX_EDPA_00027028             2/5/2015 Lontex Corporation US Corporation Income Tax Return for
                                                                     Calendar Year 2012
DX. 376   LTX_EDPA_00027029   LTX_EDPA_00027052                      Lontex Corporation US Corporation Income Tax Return for
                                                                     Calendar Year 2010



                                                             21
                       Case 2:18-cv-05623-MMB Document 249-1 Filed 04/15/21 Page 23 of 48
                                   Lontex Corp. v. NIKE, Inc. (E.D. Pa. 2:18-cv-05623-MMB)

                                                   Nike's Trial Exhibit List

Ex. #     Beg Bates           End Bates                  Date       Description
DX. 377   LTX_EDPA_00027053   LTX_EDPA_00027075          10/13/2009 Lontex Corporation US Corporation Income Tax Return for
                                                                    Calendar Year 2008
DX. 378   LTX_EDPA_00027076   LTX_EDPA_00027095           11/8/2016 Lontex Corporation US Corporation Income Tax Return for
                                                                    Calendar Year 2015
DX. 379   LTX_EDPA_00027096   LTX_EDPA_00027112           12/5/2018 Lontex Corporation US Corporation Income Tax Return for
                                                                    Calendar Year 2017
DX. 380   LTX_EDPA_00027113   LTX_EDPA_00027132           11/4/2016 Lontex Corporation US Corporation Income Tax Return for
                                                                    Calendar Year 2014
DX. 381   LTX_EDPA_00027133   LTX_EDPA_00027148           11/3/2017 Lontex Corporation US Corporation Income Tax Return for
                                                                    Calendar Year 2016
DX. 382   LTX_EDPA_00027164   LTX_EDPA_00027179           3/28/2019 Email from Lontex to Efraim Nathan Forwarding Email Chain
                                                                    Between Lontex and Ben Bechtel re Body Armor Carrier
                                                                    Compression Shirt Pages
DX. 383   LTX_EDPA_00027294   LTX_EDPA_00027296           3/10/2014 Email from Ben Bechtel to Lontex re: Sweat It Out Keyword
                                                                    Revisions/Changes with attachments
DX. 384   LTX_EDPA_00027297   LTX_EDPA_00027299           3/10/2014 Email from Lontex to Ben Bechtel re: Sweat It Out Keyword
                                                                    Revisions/Changes with attachments
DX. 385   LTX_EDPA_00027495   LTX_EDPA_00027496           10/1/2014 Email chain from Lontex to Grace Stasky re: Sweat It Out -
                                                                    Tweet ideas
DX. 386   LTX_EDPA_00028550   LTX_EDPA_00028550            7/1/2016 Email from Rebecca Young to Efraim Nathan re Revising
                                                                    Lontex Remarketing Ads
DX. 387   LTX_EDPA_00028551   LTX_EDPA_00028551                     Sweatitout.com Advertisement
DX. 388   LTX_EDPA_00028552   LTX_EDPA_00028552                     Sweatitout.com Advertisement
DX. 389   LTX_EDPA_00028553   LTX_EDPA_00028553                     Sweatitout.com Advertisement
DX. 390   LTX_EDPA_00028780   LTX_EDPA_00028785            3/8/2018 Email chain from Lontex to Bill Leifholtz re: SWEAT IT OUT's
                                                                    Next Batch of SEO Content Ready for Approval
DX. 391   LTX_EDPA_00028940   LTX_EDPA_00028941          10/17/2018 Email Chain from Efraim Nathan to Andrew Foligno
                                                                    Requesting All References to COOLMAX Fiber, LYCRA
                                                                    Fiber, and INVISTA to be Deleted
DX. 392   LTX_EDPA_00029295   LTX_EDPA_00029297           11/8/2012 Email chain from Lontex to Lora Novak re: Next Twitter List
                                                                    #3 for Sweat It Out




                                                             22
                       Case 2:18-cv-05623-MMB Document 249-1 Filed 04/15/21 Page 24 of 48
                                   Lontex Corp. v. NIKE, Inc. (E.D. Pa. 2:18-cv-05623-MMB)

                                                   Nike's Trial Exhibit List

Ex. #     Beg Bates           End Bates                  Date       Description
DX. 393   LTX_EDPA_00029520   LTX_EDPA_00029521           9/25/2012 Email from Lontex to Ben Bechtel re: Capri Page with
                                                                    attachment
DX. 394   LTX_EDPA_00029555   LTX_EDPA_00029557           8/30/2012 Email from Lontex to Ben Bechtel re: Why wear compression
                                                                    shorts for running?: Content needed to be added to website
DX. 395   LTX_EDPA_00029815   LTX_EDPA_00029823            5/1/2012 Email chain from Lontex to Lora Novak re: Spec
DX. 396   LTX_EDPA_00030319   LTX_EDPA_00030320          12/12/2013 Email from Lontex to Ben Bechtel re: Advantage of using
                                                                    SWEAT IT OUT Compression
DX. 397   LTX_EDPA_00030442   LTX_EDPA_00030444           11/1/2013 Email chain from Lontex to Ben Bechtel re: Sweat it Out
                                                                    content updates
DX. 398   LTX_EDPA_00030576   LTX_EDPA_00030579           7/23/2013 Email from Ben Bechtel to Efraim Nathan and Lontex re: Sweat
                                                                    it Out Home Page and Google Postcard with attachments

DX. 399   LTX_EDPA_00030986   LTX_EDPA_00030991            5/16/2013 Email chain from Lontex to Ben Bechtel re: Upcoming meeting

DX. 400   LTX_EDPA_00031327   LTX_EDPA_00031331            2/28/2013 Email chain from Lontex to Ben Bechtel re: Q&A for Why
                                                                     Wear Compression Shorts
DX. 401   LTX_EDPA_00031332   LTX_EDPA_00031337            2/28/2013 Email exchange from Ben Bechtel to Lontex re: Q&A for Why
                                                                     Wear Compression Shorts
DX. 402   LTX_EDPA_00031338   LTX_EDPA_00031343            2/28/2013 Email chain from Ben Bechtel to Lontex re: Q & A for Why
                                                                     Wear Compression Shorts with attachment
DX. 403   LTX_EDPA_00031362   LTX_EDPA_00031363            2/18/2013 Email chain from Lontex to Ben Bechtel re: Home Page Text
DX. 404   LTX_EDPA_00031569   LTX_EDPA_00031905                      Trademark Express - Comprehensive US Federal & State
                                                                     Trademark Research/US National Common Law
DX. 405   LTX_EDPA_00031924   LTX_EDPA_00031925             3/9/2007 First Page Illegible Note, Second Page Letter from Norman
                                                                     Lehrer to Efraim Nathan re COOL COMPRESSION Trademark
                                                                     Intent to Use Approved
DX. 406   LTX_EDPA_00031997   LTX_EDPA_00032012             4/4/2019 Email Chain from Efraim Nathan to Ben Wagner re Images and
                                                                     Video of Cool Compression Items with Attached Images
DX. 407   LTX_EDPA_00032120   LTX_EDPA_00032125            4/15/2014 Email from infoytsports to Lontex re: Chris Williams Giving
                                                                     back with attachments
DX. 408   LTX_EDPA_00032277   LTX_EDPA_00032343                      Fuel Football - 2012 Football Offseason Playbook




                                                             23
                       Case 2:18-cv-05623-MMB Document 249-1 Filed 04/15/21 Page 25 of 48
                                   Lontex Corp. v. NIKE, Inc. (E.D. Pa. 2:18-cv-05623-MMB)

                                                   Nike's Trial Exhibit List

Ex. #     Beg Bates           End Bates                  Date           Description
DX. 409   LTX_EDPA_00032501   LTX_EDPA_00032510                         PBATS 2008 File - with Product Description for Product
                                                                        Review Symposium
DX. 410   LTX_EDPA_00032505                                             Professional Baseball Athletic Trainers Society Product Review
                                                                        Symposium Annual Business Meeting - Sweat It Out by Lontex
                                                                        Corp. Reservation
DX. 411   LTX_EDPA_00032571   LTX_EDPA_00032575              8/5/2018   Email Chain from Brian Ball to Efraim Nathan re Securing Spot
                                                                        at PBATS Product Review
DX. 412   LTX_EDPA_00032752   LTX_EDPA_00032752            10/6/2009    Email from Lindsey Eason to Efraim Nathan re Lontex
                                                                        Payment, Contract, and 50 Word Description
DX. 413   LTX_EDPA_00032935   LTX_EDPA_00032936            3/18/2010    Email from Lontex to bsrexpo@aol.com re: Hi Terri-can't
                                                                        remember if we sent this over with attachment
DX. 414   LTX_EDPA_00032966   LTX_EDPA_00032971              4/7/2011   Email from Efraim Nathan to bsrexpo@aol.com re Fixing Sweat
                                                                        It Out Trademark Information
DX. 415   LTX_EDPA_00033646   LTX_EDPA_00033646                         Pictures Showing Nike Fabric Labeled "Special 3019 M/1 no
                                                                        Neck," ""Special 3023 M/2 White no Neck," and ""Special
                                                                        3020 M/2 no Neck"
DX. 416   LTX_EDPA_00033828   LTX_EDPA_00033829            7/16/2013    Email from Christopher Williams to sales@sweatitout.com re:
                                                                        Mark Lavery SWEAT IT OUT Test with attachment
DX. 417   LTX_EDPA_00033864   LTX_EDPA_00033864                         Sweat it Out Boxing Advertisement
DX. 418   LTX_EDPA_00033964   LTX_EDPA_00033968                         Chart Showing Golden Stitch Pricing and Products for Various
                                                                        Years Between 2005-2018
DX. 419   LTX_EDPA_00035101   LTX_EDPA_00035109                         Golden Stitch Invoices
DX. 420   LTX_EDPA_00035916   LTX_EDPA_00035918            7/29/2015    Email from Efraim Nathan to Gary Rodrick re Selling Lontex
                                                                        Trademarks with Attached Trademark Page
DX. 421   LTX_EDPA_00035987   LTX_EDPA_00035987            4/17/2013    Letter from Norman Lehrer to Efraim Nathan re renewing PTO
                                                                        Trademark
DX. 422   LTX_EDPA_00035991   LTX_EDPA_00035991            8/23/2007    Letter from Norman Lehrer to Efraim Nathan re PTO Examiner
                                                                        Objection to TM Printed on Lontex Labels
DX. 423   LTX_EDPA_00035993   LTX_EDPA_00035993              3/9/2007   Letter from Norman Lehrer to Efraim Nathan re COOL
                                                                        COMPRESSION Trademark Intent to Use Approved




                                                             24
                           Case 2:18-cv-05623-MMB Document 249-1 Filed 04/15/21 Page 26 of 48
                                       Lontex Corp. v. NIKE, Inc. (E.D. Pa. 2:18-cv-05623-MMB)

                                                       Nike's Trial Exhibit List

Ex. #     Beg Bates               End Bates                  Date       Description
DX. 424   LTX_EDPA_00035995       LTX_EDPA_00035995           9/12/2006 Letter from Norman Lehrer to Efraim Nathan re Filing PTO
                                                                        Trademark Application for COOL COMPRESSION with
                                                                        Attached Serial Number
DX. 425   LTX_EDPA_00036080       LTX_EDPA_00036080            3/9/2007 Letter from Norman Lehrer to Efraim Nathan re Confirmation
                                                                        of PTO Approval of Cool Compression Name
DX. 426   LTX_EDPA_00036082       LTX_EDPA_00036082           4/25/2006 Letter from Norman Lehrer to Efraim Nathan re Filing
                                                                        Trademark Application for Cool Compression with the PTO
DX. 427   LTX_EDPA_00036204       LTX_EDPA_00036204           4/28/2014 Letter from Norman Lehrer to Efraim Nathan re Renewing PTO
                                                                        Trademark
DX. 428   LTX_EDPA_00036207       LTX_EDPA_00036207          10/16/2008 Letter from Norman Lehrer to Efraim Nathan re PTO Response
                                                                        to Outstanding Office Action for Cool Compression

DX. 429   LTX_EDPA_00036208       LTX_EDPA_00036209            9/19/2008 Letter from Norman Lehrer to Efraim Nathan re Receiving First
                                                                         Office Action from PTO Examiner for Cool Compression
                                                                         Trademark Application
DX. 430   LTX_EDPA_00036210       LTX_EDPA_00036210            5/19/2008 Letter from Norman Lehrer to Efraim Nathan re Filing
                                                                         Trademark Application for Cool Compression with the PTO
DX. 431   LTX_EDPA_00036219                                              Lontex Sales by Item Detail - January 2006 through June 2019

DX. 432   LTX_EDPA_00036793                                                Images from Nike.com
DX. 433   LTX_EDPA_00036977                                                SWEAT IT OUT Brochure Used by Professional Sports Teams

DX. 434   LTX_EDPA_00040443       LTX_EDPA_00040445            2/16/2018 Email chain from Hary Saferstein to Efraim Nathan re: Lontex
                                                                         Corporation COOL COMPRESSION TRADEMARKS
                                                                         (NIKE022)
DX. 435   LYCRA-00000001          LYCRA-00000009                         Trademark License Agreement for INVISTA
DX. 436   LYCRA-00000010          LYCRA-00000018              12/12/2014 Trademark License Renewal Amendment for INVISTA
DX. 437   LYCRA-00000012          LYCRA-00000015               9/23/2014 Email from Andrea Hamilton to Traci Girrens re: Lontex's
                                                                         Unauthorized Use of the INVISTA Marks and Breach of the
                                                                         Trademark Agreement




                                                                 25
                           Case 2:18-cv-05623-MMB Document 249-1 Filed 04/15/21 Page 27 of 48
                                       Lontex Corp. v. NIKE, Inc. (E.D. Pa. 2:18-cv-05623-MMB)

                                                       Nike's Trial Exhibit List

Ex. #     Beg Bates               End Bates                  Date       Description
DX. 438   LYCRA-00000016          LYCRA-00000018               8/6/2014 Email from Anna Shaw to Christina Gerrlof re: Lontex's
                                                                        Unauthorized Use of the INVISTA Marks and Breach of the
                                                                        Trademark Agreement
DX. 439   LYCRA-00000019          LYCRA-00000020              9/23/2014 Email from Lontex re: Network Solutions Account Update
                                                                        Confirmation
DX. 440   LYCRA-00000021                                      9/17/2014 Email from Lontex to Anna Shaw re: INVISTA Compliance
DX. 441   LYCRA-00000022          LYCRA-00000024               2/2/2013 Trademark License Agreement for INVISTA
DX. 442   LYCRA-00000025          LYCRA-00000041                        Lontex Offer Sheet
DX. 443   LYCRA-00000042                                      7/31/2014 Email from Denise Milligan to Sales@sweatitout.com re:
                                                                        Lontex's Unauthorized Use of the INVISTA Marks and Breach
                                                                        of the Trademark Agreement
DX. 444   LYCRA-00000043          LYCRA-00000064              7/31/2014 Letter to Efraim Nathan re: Lontex's Unauthorized Use of the
                                                                        INVISTA Marks and Breach of the Trademark Agreement
DX. 445   LYCRA-00000065                                       8/4/2014 Email from Anna Shaw to Traci Gierrens re: Cease and Desist
                                                                        Demand Letter
DX. 446   LYCRA-00000066          LYCRA-00000067               8/4/2014 Email from Anna Shaw to Traci Girrens re: Cease Desist
                                                                        Demand Letter
DX. 447   LYCRA-00000068          LYCRA-00000069               8/4/2014 Email from Anna Shaw to Traci Girrens re: Cease Desist
                                                                        Demand Letter
DX. 448   LYCRA-00000070          LYCRA-00000071               8/4/2014 Email from Anna Shaw to Traci Girrens re: Cease Desist
                                                                        Demand Letter
DX. 449   LYCRA-00000072          LYCRA-00000075              9/12/2014 Email from Traci Girrens to Andrea Hamilton re: Lontex's
                                                                        Unauthorized Use of INVISTA Marks and Breach of Trademark
                                                                        Agreement
DX. 450   LYCRA-00000076          LYCRA-00000078               8/8/2014 Email from Anna Shaw to Christina Gerrlof re: Lontex's
                                                                        Unauthorized Use of the INVISTA Marks and Breach of the
                                                                        Trademark Agreement
DX. 451   LYCRA-00000079          LYCRA-00000081              9/12/2014 Email from Andrea Hamilton to Traci Girrens re: Lontex's
                                                                        Unauthorized Use of the INVISTA Marks and Breach of the
                                                                        Trademark Agreement
DX. 452   LYCRA-00000082          LYCRA-00000085              9/16/2014 Email from Andrea Hamilton to sales@sweatitout.com re:
                                                                        Lontex's Domain Names to be transferred to INVISTA



                                                                 26
                           Case 2:18-cv-05623-MMB Document 249-1 Filed 04/15/21 Page 28 of 48
                                       Lontex Corp. v. NIKE, Inc. (E.D. Pa. 2:18-cv-05623-MMB)

                                                       Nike's Trial Exhibit List

Ex. #     Beg Bates               End Bates                  Date       Description
DX. 453   LYCRA-00000086          LYCRA-00000091              9/22/2014 Email from Lontex to Andrea Hamilton re: Lontex's Domain
                                                                        Names transferred to INVISTA
DX. 454   LYCRA-00000092          LYCRA-00000096              9/22/2014 Email from Lontex to Andrea Hamilton re: Lontex's Domain
                                                                        Names transferred to INVISTA
DX. 455   LYCRA-00000097          LYCRA-00000101              9/22/2014 Email from Andrea Hamilton to Lontex re: Lontex's Domain
                                                                        Names to be transferred to INVISTA
DX. 456   LYCRA-00000102          LYCRA-00000106              9/19/2014 Email from Andrea Hamilton to Lontex re: Lontex's Domain
                                                                        Names to be transferred to INVISTA
DX. 457   LYCRA-00000107          LYCRA-00000109              9/15/2014 Email from Andrea Hamilton to sales@sweatitout.com re:
                                                                        Lontex's Domain Names to be transferred to INVISTA
DX. 458   LYCRA-00000110          LYCRA-00000114              9/22/2014 Email from Andrea Hamilton to Lontex re: Lontex's Domain
                                                                        Names to be transferred to INVISTA
DX. 459   LYCRA-00000115          LYCRA-00000118              9/16/2014 Email from Andrea Hamilton to Lontex re; Lontex's Domain
                                                                        Names to be transferred to INVISTA
DX. 460   LYCRA-00000119          LYCRA-00000123              9/19/2014 Email from Lontex to Andrea Hamilton re: Lontex's Domain
                                                                        Names transferred to INVISTA
DX. 461   LYCRA-00000124          LYCRA-00000128              9/22/2014 Email from Lontex to Andrea Hamilton re: Lontex's Domain
                                                                        Names transferred to INVISTA
DX. 462   LYCRA-00000129          LYCRA-00000130                        Lontex Brochure

DX. 463   LYCRA-00000131          LYCRA-00000133                2/3/2013 Trademark License Agreement for INVISTA

DX. 464   LYCRA-00000134          LYCRA-00000155               7/31/2014 Letter to Efraim Nathan re: Lontex's Unauthorized Use of the
                                                                         INVISTA Marks and Breach of the Trademark Agreement
DX. 465   LYCRA-00000156          LYCRA-00000159               9/23/2014 Email from Andrea Hamilton to Traci Girrens re: Lontex's
                                                                         Unauthorized Use of the INVISTA Marks and Breach of the
                                                                         Trademark Agreement with out attachments
DX. 466   LYCRA-00000160          LYCRA-00000165               10/8/2014 Email from Andrea Hamilton to Vincent Denoyelle and Laetitia
                                                                         Arrault re: Lontex's Unauthorized Use of the INVISTA Marks
                                                                         and Breach of the Trademark Agreement




                                                                 27
                           Case 2:18-cv-05623-MMB Document 249-1 Filed 04/15/21 Page 29 of 48
                                       Lontex Corp. v. NIKE, Inc. (E.D. Pa. 2:18-cv-05623-MMB)

                                                       Nike's Trial Exhibit List

Ex. #     Beg Bates               End Bates                  Date       Description
DX. 467   LYCRA-00000166          LYCRA-00000168               8/6/2014 Email from Christina Gerrlof to Anna Shaw re: Lontex's
                                                                        Unauthorized Use of the INVISTA Marks and Breach of the
                                                                        Trademark Agreement
DX. 468   LYCRA-00000169          LYCRA-00000170              9/23/2014 Email from Lontex to Andrea Hamilton re: Network Solutions
                                                                        Account Update Confirmation
DX. 469   LYCRA-00000171                                      9/17/2014 Email from Lontex to Anna Shaw re: INVISTA Compliance
DX. 470   LYCRA-00000172                                      7/31/2014 Email from Denise Mulligan to Sales@sweatitout.com re:
                                                                        Lontex's Unauthorized Use of the INVISTA Marks and Breach
                                                                        of the Trademark Agreement
DX. 471   LYCRA-00000173          LYCRA-00000174             10/14/2014 Email from Andrea Hamilton to Lontex re: Registrar Transfer
                                                                        Request Complete
DX. 472   LYCRA-00000175          LYCRA-00000176                        Lontex Brochure

DX. 473   LYCRA-00000177          LYCRA-00000179                           Trademark License Agreement for INVISTA

DX. 474   LYCRA-00000180          LYCRA-00000201               7/31/2014 Letter to Lontex re: Lontex's Unauthorized Use of the INVISTA
                                                                         Marks and Breach of the Trademark Agreement
DX. 475   LYCRA-00000202                                       7/31/2014 Letter to Lontex re: Lontex's Unauthorized Use of the INVISTA
                                                                         Marks and Breach of the Trademark Agreement
DX. 476   LYCRA-00000224          LYCRA-00000228               9/30/2014 Email from Andrea Hamilton to Suzanne Fettig re: Lontex's
                                                                         Unauthorized Use of the INVISTA Marks and Breach of the
                                                                         Trademark Agreement
DX. 477   LYCRA-00000229          LYCRA-00000234               10/8/2014 Email from Andrea Hamilton to Suzanne Fettig re: Lontex's
                                                                         Unauthorized Use of the INVISTA Marks and Breach of the
                                                                         Trademark Agreement
DX. 478   LYCRA-00000235          LYCRA-00000240               10/9/2014 Email from Andrea Hamilton to Vincent Denoyelle and Laetitia
                                                                         Arrault re: Lontex's Unauthorized Use of the INVISTA Marks
                                                                         and Breach of the Trademark Agreement
DX. 479   LYCRA-00000241          LYCRA-00000244               9/30/2014 Email from Andrea Hamilton to Traci Girrens re: Lontex's
                                                                         Unauthorized Use of the INVISTA Marks and Breach of the
                                                                         Trademark Agreement




                                                                 28
                           Case 2:18-cv-05623-MMB Document 249-1 Filed 04/15/21 Page 30 of 48
                                       Lontex Corp. v. NIKE, Inc. (E.D. Pa. 2:18-cv-05623-MMB)

                                                       Nike's Trial Exhibit List

Ex. #     Beg Bates               End Bates                  Date       Description
DX. 480   LYCRA-00000245          LYCRA-00000250              10/9/2014 Email from Vincent Denoyelle to Suzanne Fettig re: Lontex's
                                                                        Unauthorized Use of the INVISTA Marks and Breach of the
                                                                        Trademark Agreement
DX. 481   LYCRA-00000251          LYCRA-00000255              9/30/2014 Email from Suzanne Fettig to Andrea Hamilton re: Lontex's
                                                                        Unauthorized Use of the INVISTA Marks and Breach of the
                                                                        Trademark Agreement
DX. 482   LYCRA-00000256          LYCRA-00000261              10/9/2014 Email from Suzanne Fettig to Vincent Denoyelle re: Lontex's
                                                                        Unauthorized Use of the INVISTA Marks and Breach of the
                                                                        Trademark Agreement
DX. 483   LYCRA-00000262          LYCRA-00000267              10/9/2014 Email from Vincent Denoyelle to Andrea Hamilton re: Lontex's
                                                                        Unauthorized Use of the INVISTA Marks and Breach of the
                                                                        Trademark Agreement
DX. 484   LYCRA-00000268          LYCRA-00000271              9/30/2014 Email from Andrea Hamilton to Traci Girrens re: Lontex's
                                                                        Unauthorized Use of the INVISTA Marks and Breach of the
                                                                        Trademark Agreement
DX. 485   LYCRA-00000272          LYCRA-00000275              9/25/2014 Email from Traci Girrens to Andrea Hamilton re: Lontex's
                                                                        Unauthorized Use of INVISTA Marks and Breach of Trademark
                                                                        Agreement
DX. 486   LYCRA-00000276          LYCRA-00000280             10/18/2014 Email from Suzanne Fettig to Andrea Hamilton re: Lontex's
                                                                        Unauthorized Use of the INVISTA Marks and Breach of the
                                                                        Trademark Agreement
DX. 487   LYCRA-00000281          LYCRA-00000286              10/8/2014 Email from Suzanne Fettig to Andrea Hamilton re: Lontex's
                                                                        Unauthorized Use of the INVISTA Marks and Breach of the
                                                                        Trademark Agreement
DX. 488   LYCRA-00000287          LYCRA-00000292              10/9/2014 Email from Vincent Denoyelle to Suzanne Fettig re: Lontex's
                                                                        Unauthorized Use of the INVISTA Marks and Breach of the
                                                                        Trademark Agreement
DX. 489   LYCRA-00000293                                       8/4/2014 Email from Anna Shaw to Traci Gierrens re: Cease and Desist
                                                                        Demand Letter
DX. 490   LYCRA-00000294                                       8/4/2014 Email from Traci Girrens to Anna Shaw re: Cease Desist
                                                                        Demand Letter - Lontex Corp




                                                                 29
                           Case 2:18-cv-05623-MMB Document 249-1 Filed 04/15/21 Page 31 of 48
                                       Lontex Corp. v. NIKE, Inc. (E.D. Pa. 2:18-cv-05623-MMB)

                                                       Nike's Trial Exhibit List

Ex. #     Beg Bates               End Bates                  Date       Description
DX. 491   LYCRA-00000295          LYCRA-00000296               8/4/2014 Email from Traci Girrens to Anna Shaw re: Cease Desist
                                                                        Demand Letter - Lontex Corp
DX. 492   LYCRA-00000297          LYCRA-00000319              7/31/2014 Email from Anna Shaw to Traci Gierrens re: Cease and Desist
                                                                        Demand Letter with attachment
DX. 493   LYCRA-00000320          LYCRA-00000341              7/31/2014 Letter to Efraim Nathan re: Lontex's Unauthorized Use of the
                                                                        INVISTA Marks and Breach of the Trademark Agreement
DX. 494   MARKSMEN-0000001        MARKSMEN-0000007            8/16/2016 Marksmen Letter re: Investigation of COOL COMPRESSION
                                                                        trademark
DX. 495   MARKSMEN-0000008                                              Photo of SWEAT IT OUT Logo
DX. 496   MARKSMEN-0000009                                              Photo of Lontex Shorts
DX. 497   MARKSMEN-0000010                                              Photo of Lontex Shorts with Logo
DX. 498   MARKSMEN-0000011                                              Photo of Lontex Shorts with Logo
DX. 499   MARKSMEN-0000012                                              Photo of Lontex Address
DX. 500   MARKSMEN-0000013                                              Receipt for Performance Compression Shorts
DX. 501   MARKSMEN-0000014                                              Photo of Lontex Tag
DX. 502   MARKSMEN-0000015                                              Photo of SWEAT IT OUT Logo
DX. 503   MARKSMEN-0000016                                              Photo of SWEAT IT OUT Logo
DX. 504   MARKSMEN-0000025                                              Photo of Lontex Shorts in package
DX. 505   MARKSMEN-0000026                                              Photo of Lontex Brochure
DX. 506   MARKSMEN-0000027                                              Photo of Label of Product Information
DX. 507   MARKSMEN-0000030                                              Photo of Lontex Shorts in package
DX. 508   MARKSMEN-0000031                                              Image of Packaging from Sweat It Out
DX. 509   MARKSMEN-0000032                                              Photo of Label of Product Information
DX. 510   MARKSMEN-0000033                                              Photo of Lontex Shorts in package
DX. 511   MARKSMEN-0000035                                              Photo of Lontex Shorts with Logo
DX. 512   MARKSMEN-0000036                                              Photo of Lontex Shorts with Logo
DX. 513   MARKSMEN-0000037                                              Photo of Lontex Shorts with Logo
DX. 514   MARKSMEN-0000038                                              Photo of Lontex Tag
DX. 515   MARKSMEN-0000039                                              Photo of Lontex Tag
DX. 516   MARKSMEN-0000040                                              Photo of Lontex Shorts
DX. 517   MARKSMEN-0000041                                              Photo of Lontex Shorts with Logo




                                                                 30
                          Case 2:18-cv-05623-MMB Document 249-1 Filed 04/15/21 Page 32 of 48
                                      Lontex Corp. v. NIKE, Inc. (E.D. Pa. 2:18-cv-05623-MMB)

                                                      Nike's Trial Exhibit List

Ex. #     Beg Bates              End Bates                  Date          Description
DX. 518   MARKSMEN-0000042                                                Photo of Lontex Shorts with Logo
DX. 519   MARKSMEN-0000043                                                Photo of SWEAT IT OUT Logo
DX. 520   MARKSMEN-0000047       MARKSMEN-0000048             8/12/2016   Email from Sandon Berg to Kate Schrader re: 83974.1 Cool
                                                                          Compression
DX. 521   NIKE-00000001          NIKE-00000775                9/30/2016   Fall 2017 Territory Sporting Goods Apparel and EQ - BEST
                                                                          USA Catalog
DX. 522   NIKE-00000775          NIKE-00001519                8/10/2016   Summer 2017 Strategic Sporting Goods Apparel and EQ Best
                                                                          Catalog
DX. 523   NIKE-00001520          NIKE-00001893                            Fall 2016 Territory Sporting Goods AP & EQ Catalog
DX. 524   NIKE-00001894          NIKE-00002396                            Spring 2017 City Specialty Appearel and EQ - T11 USA
                                                                          Catalog
DX. 525   NIKE-00002397          NIKE-00002818                            Fall 2016 Department Stores Apparel & EQ Catalog
DX. 526   NIKE-00002819          NIKE-00003495                            Holiday 2017 Sporting Goods Apparel and EQ Catalog
DX. 527   NIKE-00003496          NIKE-00004082                            Fall 2017 Department Stores Apparel & Equipment
DX. 528   NIKE-00004083          NIKE-00004592                5/13/2016   Spring 2018 Sporting Goods Apparel and EQ Catalog
DX. 529   NIKE-00004593          NIKE-00004790                9/27/2016   Fall 2017 Department Stores Apparel & Equipment
                                                                          Men's Performance Apparel Catalog
DX. 530   NIKE-00004633          NIKE-00004634                            Fred J. Miller, Inc. - Corelements "Stay Cool" Compression Fit
                                                                          Long Sleeve
DX. 531   NIKE-00004791          NIKE-00005289                            Fall 2016 Territory Sporting Goods AP & EQ Catalog
DX. 532   NIKE-00005290          NIKE-00006139                7/26/2016   Summer 2017 Athletic Specialty - Apparel and EQ Best -
                                                                          Catalog
DX. 533   NIKE-00006140          NIKE-00006873                8/16/2016   Summer 2017 Strategic Sporting Goods Apparel and EQ Best
                                                                          Catalog
DX. 534   NIKE-00006874          NIKE-00006971                            Fall 2017 Department Stores Apparel & Equipment
                                                                          Youth Athletes Apparel and Equipment Catalog
DX. 535   NIKE-00006972          NIKE-00007506                            Holiday 2016 Department Stores Apparel and Equipment
                                                                          Catalog
DX. 536   NIKE-00007507          NIKE-00008027                            Fall 2016 Territory Sporting Goods AP & EQ Catalog
DX. 537   NIKE-00008028          NIKE-00008381                            Spring 2017 City Specialty Appearel and EQ - Catalog




                                                                31
                          Case 2:18-cv-05623-MMB Document 249-1 Filed 04/15/21 Page 33 of 48
                                      Lontex Corp. v. NIKE, Inc. (E.D. Pa. 2:18-cv-05623-MMB)

                                                      Nike's Trial Exhibit List

Ex. #     Beg Bates              End Bates                  Date          Description
DX. 538   NIKE-00008382          NIKE-00008614                            Fall 2017 Athletic Specialty Apparel & Equipment
                                                                          Men's Performance Apparel Catalog
DX. 539   NIKE-00008615          NIKE-00009414                            Holiday 2017 Sporting Good Catalog
DX. 540   NIKE-00009415          NIKE-00009992                            Holiday 2017 Sporting Goods Apparel and EQ Catalog
DX. 541   NIKE-00009993          NIKE-00010520                            Fall 2016 Strategic Sporting Goods AP & EQ Catalog
DX. 542   NIKE-00010521          NIKE-00010746                            Summer 2017 Boutique Apparel & EQ Catalog
DX. 543   NIKE-00010747          NIKE-00011198                            Spring 2106 Men's Apparel & Equipment Catalog
DX. 544   NIKE-00011199          NIKE-00011701                            Spring 2017 Boutique Apparel and EQ Catalog
DX. 545   NIKE-00011702          NIKE-00012361                            Holiday 2016 Sporting Goods Apparel & Equipment Catalog
DX. 546   NIKE-00012362          NIKE-00012548                            Fall 2016 City Specialty Apparel & Equipment Catalog
DX. 547   NIKE-00012549          NIKE-00012649                            Spring 2016 Young Athletes Catalog
DX. 548   NIKE-00012650          NIKE-00013078                            Spring 2018 - Athletic Specialty Apparel and EQ - Catalog
DX. 549   NIKE-00013079          NIKE-00013185                            Summer 2017 City Specialty Apparel and EQ - Catalog
DX. 550   NIKE-00013186          NIKE-00013821                            Holiday 2017 Department Store Apparel & EQ Catalog
DX. 551   NIKE-00013822          NIKE-00014282                            Summer 2017 Department Store Apparel & Equipment Catalog

DX. 552   NIKE-00014283          NIKE-00015012                            Summer 2017 Territory Sporting Goods Apparel and EQ
                                                                          Catalog
DX. 553   NIKE-00015013          NIKE-00015658                            Summer 2017 Territory Sporting Goods Apparel and EQ
                                                                          Catalog
DX. 554   NIKE-00015659          NIKE-00016272                            Summer 2016 Strategic Sporting Goods Apparel & EQ Catalog

DX. 555   NIKE-00016273          NIKE-00016719                            Spring 2017 Territory Sporting Goods Apparel and EQ Catalog

DX. 556   NIKE-00016720          NIKE-00017222                            Spring 2017 City Specialty Apparel and EQ Catalog
DX. 557   NIKE-00017223          NIKE-00017696                            Spring 2018 Department Stores Apparel & Equipment Catalog

DX. 558   NIKE-00017697          NIKE-00018044                            Fall 2016 City Specialty - Apparel & Equipment Catalog
DX. 559   NIKE-00018045          NIKE-00018647                            Summer 2016 Territory Sporting Goods Catalog




                                                                32
                          Case 2:18-cv-05623-MMB Document 249-1 Filed 04/15/21 Page 34 of 48
                                      Lontex Corp. v. NIKE, Inc. (E.D. Pa. 2:18-cv-05623-MMB)

                                                      Nike's Trial Exhibit List

Ex. #     Beg Bates              End Bates                  Date          Description
DX. 560   NIKE-00018648          NIKE-00018769                            Fall 2017 Athletic Specialty Apparel & Equipment
                                                                          Young Athletes Apparel and Equipment
                                                                          Sports Accessories - Football Gloves Catalog
DX. 561   NIKE-00018770          NIKE-00019092                            Summer 2017 Department Stores Apparel & Equipment Catalog

DX. 562   NIKE-00019093          NIKE-00019776                            Spring 2017 Strategic Sporting Goods Apparel and EQ Catalog

DX. 563   NIKE-00019777          NIKE-00020102                          Summer 2017 Department Stores Apparel & EQ Catalog
DX. 564   NIKE-00020103          NIKE-00020450                          Fall 2016 City Specialty - Apparel & Equipment Catalog
DX. 565   NIKE-00020451          NIKE-00020910                          Spring 2017 Department Stores Apparel Catalog
DX. 566   NIKE-00020911          NIKE-00021258                          Fall 2016 City Specialty - Apparel & Equipment Catalog
DX. 567   NIKE-00021259          NIKE-00021855                          Spring 2018 Athletic Specialty Apparel - Catalog
DX. 568   NIKE-00021856          NIKE-00022538               10/17/2016 Fall 2017 NFL SG Ap and EQ USA
DX. 569   NIKE-00022539          NIKE-00023042                          Holiday 2016 Athletic Specialty Catalog
DX. 570   NIKE-00023043          NIKE-00023401                          Holiday 2016 Department Stores Apparel and Equipment
                                                                        Catalog
DX. 571   NIKE-00023402          NIKE-00023726                          Summer 2016 Department Store Apparel and EQ Catalog
DX. 572   NIKE-00023727          NIKE-00024125                          Fall 2016 Lacrosse Specialty Catalog
DX. 573   NIKE-00024126          NIKE-00024533                          Spring 2017 Territory Sporting Goods Apparel and EQ catalog

DX. 574   NIKE-00024534          NIKE-00024880                            Holiday 2016 Apparel and Equipment Catalog
DX. 575   NIKE-00024881          NIKE-00025436                            Summer 2017 NFL Inline Apparel and Equipment Catalog
DX. 576   NIKE-00025437          NIKE-00025990                            Spring 2017 Territory Sporting Goods Apparel and EQ - V2
                                                                          Catalog
DX. 577   NIKE-00025991          NIKE-00026555                            Spring 2017 NFL Stadium Inline Apparel and EQ Catalog
DX. 578   NIKE-00026556          NIKE-00026999                            Summer 2017 Territory Sporting Goods Apparel and EQ
                                                                          Catalog
DX. 579   NIKE-00027000          NIKE-00027365                            Summer 2016 Sporting Goods Apparel and Equipment Catalog

DX. 580   NIKE-00027366          NIKE-00027590                            Holiday 2017 Sporting Goods Best Foot ware Catalog
DX. 581   NIKE-00027591          NIKE-00028155                            Holiday 2016 Sporting Goods Apparel & Equipment Catalog




                                                                33
                          Case 2:18-cv-05623-MMB Document 249-1 Filed 04/15/21 Page 35 of 48
                                      Lontex Corp. v. NIKE, Inc. (E.D. Pa. 2:18-cv-05623-MMB)

                                                      Nike's Trial Exhibit List

Ex. #     Beg Bates              End Bates                  Date        Description
DX. 582   NIKE-00028156          NIKE-00028529                          Fall Department Store Apparel & Equipment Catalog
DX. 583   NIKE-00028530          NIKE-00029010                7/29/2016 Summer 2017 Department Stores Apparel & Equipment - BEST
                                                                        USA
DX. 584   NIKE-00029011          NIKE-00029403                          Spring 2018 Sporting Goods Apparel and EQ Catalog
DX. 585   NIKE-00029404          NIKE-00029886                          Spring 2018 Sporting Goods Apparel and EQ Catalog
DX. 586   NIKE-00029887          NIKE-00030018                          Jordan Holiday 2015 Catalog
DX. 587   NIKE-00030019          NIKE-00030146                          Fall 2015 Young Athletes Apparel Catalog
DX. 588   NIKE-00030147          NIKE-00030382                          Nike Fall 2015 Catalog for Sporting Goods

DX. 589   NIKE-00030383          NIKE-00030900                          Holiday 2015 Department Store Catalog
DX. 590   NIKE-00030901          NIKE-0030944                 8/18/2014 Summer 2015 Men's Performance Apparel
                                                                        Athletic Training-Nike Pro Training Catalog
DX. 591   NIKE-00030945          NIKE-00031082                          2015 Fall Jordan Catalog
DX. 592   NIKE-00031083          NIKE-00031210                          Fall 2015 Nike Catalog for Young Athletes/Apparel
DX. 593   NIKE-00031211          NIKE-00031727                          2015 Holiday Department Stores Apparel and Equipment
                                                                        Catalog
DX. 594   NIKE-00031728          NIKE-00031865                          Jordan Fall 2015 Catalog
DX. 595   NIKE-00031866          NIKE-00031889                          Holiday 2015 Nike Specialty Field Systems Catalog
DX. 596   NIKE-00031890          NIKE-00032407                          2015 Holiday Department Stores Apparel and Equipment
                                                                        Catalog
DX. 597   NIKE-00032408          NIKE-00032667                          Fall 2015 Men's Apparel Performance Catalog
DX. 598   NIKE-00032668          NIKE-00033060                          Holiday 2015 Territory Sporting Goods Catalog
DX. 599   NIKE-00033061          NIKE-00033108                          Spring 2016 Team Sports Football Catalog
DX. 600   NIKE-00033109          NIKE-00033625                          Holiday 2015 Department Store Catalog
DX. 601   NIKE-00033634          NIKE-00033661                          Nike 2016 Team Sports Men's Training

DX. 602   NIKE-00033662          NIKE-00033855                            Summer 2015 Men's Performance Apparel Catalog
DX. 603   NIKE-00033856          NIKE-00034613                            Holiday 2015 Strategic Sporting Goods Catalog
DX. 604   NIKE-00034614          NIKE-00034743                            Summer 2015 Jordan Catalog
DX. 605   NIKE-00034744          NIKE-00034782                            2016/Baseball/Product Guide
DX. 606   NIKE-00034783          NIKE-00035091                            Fall 2015 Sporting Goods




                                                                34
                          Case 2:18-cv-05623-MMB Document 249-1 Filed 04/15/21 Page 36 of 48
                                      Lontex Corp. v. NIKE, Inc. (E.D. Pa. 2:18-cv-05623-MMB)

                                                      Nike's Trial Exhibit List

Ex. #     Beg Bates              End Bates                  Date         Description
DX. 607   NIKE-00035092          NIKE-00035484                           Holiday 2015 Territory Sporting Goods Catalog
DX. 608   NIKE-00035485          NIKE-00035607                           Fall 2015 Always Available Catalog
DX. 609   NIKE-00035608          NIKE-00035663                           Nike Team Sports 2017 Men's Football Catalog
DX. 610   NIKE-00035664          NIKE-00036263                           Holiday 2015 Territory Sporting Goods Catalog
DX. 611   NIKE-00036264          NIKE-00036659                           Fall 2015 Sporting Goods Catalog
DX. 612   NIKE-00036660          NIKE-00037235                           2015 Holiday - Dick's Sporting Goods Catalog
DX. 613   NIKE-00037236          NIKE-00037290                           Spring - Summer 2017 Nike Team Sports - Men's Football
                                                                         Catalog
DX. 614   NIKE-00037291          NIKE-00037374                           Fall 2015 Sporting Goods Catalog Update 1
DX. 615   NIKE-00037375          NIKE-00037418                           Nike Team Sports 2017 Men's Training Catalog
DX. 616   NIKE-00037419          NIKE-00037729                           Fall 2015 Sporting Goods Catalog
DX. 617   NIKE-00037730          NIKE-00037861                           Holiday 2015 Jordan Catalog
DX. 618   NIKE-00037862          NIKE-00038121                           Fall 2015 Men's Apparel Performance Catalog
DX. 619   NIKE-00038122          NIKE-00038311                           Holiday 2015 Nike Running Specialty Catalog
DX. 620   NIKE-00038312          NIKE-00038354                           Nike Team Sports 2017 Men's Training Catalog
DX. 621   NIKE-00038355          NIKE-00039112                           2015 Holiday Strategic Sporting Goods Catalog
DX. 622   NIKE-00039113          NIKE-00039712                           Holiday 2015 Territory Sporting Goods Catalog
DX. 623   NIKE-00039713          NIKE-00039902                           Holiday 2015 Nike Running Specialty Catalog
DX. 624   NIKE-00039903          NIKE-00040034                           Spring 2015 Jordan Catalog
DX. 625   NIKE-00040035          NIKE-00040058                           Nike Special Field Systems
                                                                         Apparel, Foot ware & Equipment
                                                                         Holiday 2015
DX. 626   NIKE-00040035          NIKE-00040058                           2015 HOLIDAY SPECIAL FIELD SYSTEMS APPAREL
                                                                         FOOTWEAR AND EQUIPMENT.pdf
DX. 627   NIKE-00040455          NIKE-00040472                  2/2/2016 Nike Corporate Direct Print Artwork
DX. 628   NIKE-00040506          NIKE-00040509                           MMX Marketing & Style Name Architecture: Performance
                                                                         Apparel

DX. 629   NIKE-00040700          NIKE-00040701                4/22/2016 List of all Spring 2017 Nike Pro Cool Products with Style Count
                                                                        and Total Revenue




                                                                35
                          Case 2:18-cv-05623-MMB Document 249-1 Filed 04/15/21 Page 37 of 48
                                      Lontex Corp. v. NIKE, Inc. (E.D. Pa. 2:18-cv-05623-MMB)

                                                      Nike's Trial Exhibit List

Ex. #     Beg Bates              End Bates                  Date       Description
DX. 630   NIKE-00041053          NIKE-00041053               6/28/2018 Email Chain from Kobe Fues to Katie Bromert re Updating
                                                                       Product Names to Exclude Compression from Store
DX. 631   NIKE-00041082                                       7/3/2018 Email chain from Katie Bromert to Nikki Prawdzik re: DSG
                                                                       Product Name Change - Action Needed
DX. 632   NIKE-00041085          NIKE-00041085               6/29/2018 Email Chain from Katie Bromert to Jenny Parshall re Updating
                                                                       Product Names to Exclude Compression from Store
DX. 633   Nike-00041134          Nike-00041134               6/28/2018 Email chain from Will McNaughton to Randy Cameron re Use
                                                                       of Compression Wording in Nike Products
DX. 634   NIKE-00041135          NIKE-00041135                1/7/2019 Email from Kali Foiles to Katie Bromert and Hilary Harrison re
                                                                       Acknowledging Cool Pro Compression Lawsuit
DX. 635   NIKE-00041187                                      9/16/2016 Email Chain from Nick Johnson to Rachel Henry re Removing
                                                                       Use of Word Compression to Describe Products
DX. 636   NIKE-00041189          NIKE-00041192               2/19/2016 Email from Nick Johnson to Neil Munro re: Construction
                                                                       Pyramids with attachments
DX. 637   NIKE-00041251                                      4/29/2016 Email from Nick Johnson to Neil Munro Forwarding Updated
                                                                       Spring 2016 Top/Bottom 20 Styles Data
DX. 638   NIKE-00041354          NIKE-00041363              12/10/2009 Nike Pro Combat - Hangtag System Update V8
DX. 639   NIKE-00041369          NIKE-00041372               4/17/2012 Fall 2012 Nike Pro Combat VMLP

DX. 640   NIKE-00041373          NIKE-00041374                 8/8/2014 Fall 2015 Nike Pro Products

DX. 641   NIKE-00041430          NIKE-00041431                 6/2/2016 Email Chain from Liz Terzo to Nick Johnson re Pro Cool LS
                                                                        Compression Crew - WS Team Sales
DX. 642   NIKE-00041432          NIKE-00041434                6/25/2018 Email from Hilary Harrison to Katie Promert Providing Nike
                                                                        Apparel Reps Contact Information
DX. 643   NIKE-00041439          NIKE-00041439                4/16/2018 Email Chain from Katie Bromert re Product name change
DX. 644   NIKE-00041445          NIKE-00041447                6/14/2018 Email Chain from Kali Foiles re Product Name Change
DX. 645   NIKE-00041449          NIKE-00041454                10/8/2018 Email from Neil Munro to Nick Johnson re: Nike Pro History
                                                                        with attachments




                                                                36
                          Case 2:18-cv-05623-MMB Document 249-1 Filed 04/15/21 Page 38 of 48
                                      Lontex Corp. v. NIKE, Inc. (E.D. Pa. 2:18-cv-05623-MMB)

                                                      Nike's Trial Exhibit List

Ex. #     Beg Bates              End Bates                  Date       Description
DX. 646   NIKE-00041478          NIKE-00041480               9/15/2016 Email chain from Nick Johnson to Jeffrey Rogers, Rachel
                                                                       Henry, Isis Ward and Greg Thompson re: description of
                                                                       products

DX. 647   NIKE-00041487          NIKE-00041487                9/16/2016 Email Chain from Rachel Henry re Removing Word
                                                                        Compression from Styles on Nike.com
DX. 648   NIKE-00041501          NIKE-00041501                8/25/2016 Email Chain from Nick Johnson to William Limpert re
                                                                        Removing Word Cool from Clothing Name
DX. 649   NIKE-00041620          NIKE-00041663                8/17/2015 Email chain from Nick Johnson to Fonz Mendiola, Liz Terzo,
                                                                        Sion Portman, Frank Chase re: Naming Convention Deck with
                                                                        attachments
DX. 650   NIKE-00041625          NIKE-00041662                          Fall 2016 Performance Apparel Naming/Branding Update
DX. 651   NIKE-00041710          NIKE-00041711               11/11/2015 Email chain from Nick Johnson to Kristina Dickinson re: GFA
                                                                        Nike Pro-Compression vs Fitted
DX. 652   NIKE-00041885          NIKE-00041889                          Nike Fall 2018 Products
DX. 653   NIKE-00041973          NIKE-00041973                 6/9/2014 Email Chain from Parker Mangum to Moses Reed and Hasan
                                                                        Boylure re SP16 COOL Style Numbers
DX. 654   NIKE-00042079                                        2/3/2015 Email from Stephanie Lombard to Nick Johnson re naming
                                                                        convention - Nike pro
DX. 655   NIKE-00042100                                        7/1/2014 Email Chain from Parker Mangum re Fall 2015 Core Update
DX. 656   NIKE-00045201          NIKE-00045230                          Apparel Naming & Branding
DX. 657   NIKE-00046196          NIKE-00046202                          Adidas.com - Alphaskin Utility Long Tights
DX. 658   NIKE-00046203          NIKE-00046207                12/4/2019 Walmart.com - SENFLOCO - Senfloco Women's Cool
                                                                        Compression Fit Terylene Spandex Tight Pants for Sport
                                                                        Training
DX. 659   NIKE-00046208          NIKE-00046210                12/4/2019 Adidas US - Cimcool Compression
DX. 660   NIKE-00046211          NIKE-00046212                12/4/2019 Academy Sports Outdoors - McDavid Adults' uCool
                                                                        Compression Leg Sleeves 2-Pack
DX. 661   NIKE-00046213          NIKE-00046215                12/4/2019 Amazon.com - COOLOMG: Compression Pants & Shorts
DX. 662   NIKE-00046216          NIKE-00046218                12/4/2019 Ebay.com - UV Protection Cool Arm Cooling Sleeves
                                                                        Compression Fit Hand Cover Arm Sunscreen
DX. 663   NIKE-00046219          NIKE-00046223                12/4/2019 Oreficeltd.com - Under Shirts



                                                                37
                          Case 2:18-cv-05623-MMB Document 249-1 Filed 04/15/21 Page 39 of 48
                                      Lontex Corp. v. NIKE, Inc. (E.D. Pa. 2:18-cv-05623-MMB)

                                                      Nike's Trial Exhibit List

Ex. #     Beg Bates              End Bates                  Date       Description
DX. 664   NIKE-00046224          NIKE-00046225               12/4/2019 Academy Sports Outdoors - McDavid Adults' uCool
                                                                       Compression Arm Sleeves
DX. 665   NIKE-00046226          NIKE-00046227               12/4/2019 Honigs.com - Honig's Cool Skin Compression Tights
DX. 666   NIKE-00046228          NIKE-00046232               12/4/2019 VIRUS Performance - Co23 | Stay Cool Compression V3 Tech
                                                                       Shorts
DX. 667   NIKE-00046273          NIKE-00046274               5/10/2015 Wayback machine - Lontex Products
DX. 668   NIKE-00046275          NIKE-00046277               4/22/2015 Wayback machine - Lontex Products
DX. 669   PETERSON-0000001                                             Photo of SWEAT IT OUT Tag
DX. 670   PETERSON-0000002                                             SWEAT IT OUT Tag
DX. 671   PETERSON-0000002                                             Photo of SWEAT IT OUT Tag
DX. 672   PETERSON-0000003                                             Photo of Lontex Leggings
DX. 673   PETERSON-0000004                                             Photo of Lontex Leggings
DX. 674   RYAN-00000001                                                Photo of White T-Shirt
DX. 675   RYAN-00000002                                                Phot of Lontex Shorts with Logo
DX. 676   RYAN-00000003                                                Phot of Lontex Shorts with Logo
DX. 677   RYAN-00000004                                                Photo of Lontex Shirt with Logo
DX. 678   RYAN-00000005                                                Photo of Lontex Shirt with Logo
DX. 679   RYAN-00000006                                                SWEAT IT OUT Tag
DX. 680   RYAN-00000007                                                   Photo of Lontex Shorts with Logo
DX. 681   RYAN-00000008                                                   SWEAT IT OUT Tag
DX. 682   RYAN-00000009                                                   Photo of Lontex T-Shirt
DX. 683   RYAN-00000010                                                   SWEAT IT OUT Tag
DX. 684   RYAN-00000011                                                   Photo of Lontex Shirt with Logo
DX. 685   RYAN-00000012                                                   SWEAT IT OUT Tag
DX. 686   RYAN-00000013                                                   SWEAT IT OUT Tag
DX. 687   RYAN-00000014                                                   Photo of Lontex Shorts with Logo
DX. 688   RYAN-00000015                                                   Photo of Lontex Shorts with Logo
DX. 689   RYAN-00000016                                                   Photo of Lontex Shorts
DX. 690   RYAN-00000017                                                   Photo of Lontex T-shirt with Logo
DX. 691   SANKAR-0000001                                                  SWEAT IT OUT Tag




                                                                38
                        Case 2:18-cv-05623-MMB Document 249-1 Filed 04/15/21 Page 40 of 48
                                    Lontex Corp. v. NIKE, Inc. (E.D. Pa. 2:18-cv-05623-MMB)

                                                    Nike's Trial Exhibit List

Ex. #     Beg Bates            End Bates                  Date          Description
DX. 692   SANKAR-0000002                                                Photo of T-Shirt with Lontex Logo
DX. 693   SANKAR-0000003                                                Photo of T-Shirt with Lontex Logo
DX. 694   SANKAR-0000004                                                Photo of SWEAT IT OUT Logo
DX. 695   SANKAR-0000005                                                Photo of T-Shirt with Lontex Logo
DX. 696   SANKAR-0000006                                                Photo of T-Shirt with Lontex Logo
DX. 697   SANKAR-0000007                                                SWEAT IT OUT Tag
DX. 698   SANKAR-0000008                                                Photo of SWEAT IT OUT Logo
DX. 699   SANKAR-0000009                                                Photo of SWEAT IT OUT Logo
DX. 700   SANKAR-0000010                                                Photo of SWEAT IT OUT Logo
DX. 701   WILLIAMS-0000001     WILLIAMS-0000004             9/14/2019   Email from YTP Sports to Megan Michaels re: Mark Lavery
                                                                        SWEAT IT OUT Test
DX. 702                                                                 Cool Compression Short Sleeve Crew Neck Shirt
DX. 703                                                      8/5/1986   Trademark Registration No. 1,404,162 for Hold Me Tight
DX. 704                                                     12/1/1987   Trademark Registration No. 1,467,473 for Elsatough
DX. 705                                                                 Sweat It Out Webpage - Gear up at Sweat it Out!
DX. 706                                                                 Sweat It Out Webpage - Gear up at Sweat it Out!
DX. 707                                                     4/23/2015   Sweatitout.com - Improved Posture Compression Shirts and
                                                                        Football, Baseball & Basketball Compression Sleeves
DX. 708                                                                 store.nike.com - 6" Men's Shorts Style # 703084
DX. 709                                                                 store.nike.com - Long Sleeve Men's Shirt # 703088
DX. 710                                                                 store.nike.com - Pro Training Clothing
DX. 711                                                                 store.nike.com - Men's Shorts & Tights
DX. 712                                                                 store.nike.com - Shorts, Tights & Tops
DX. 713                                                                 store.nike.com - Shorts, Tights & Tops
DX. 714                                                                 Running Gear for Men & Women - Buy Online - Sweat It Out
DX. 715                                                                 Trademark Registration No. 2,979,187 for COOLMAX
DX. 716                                                                 Trademark Registration No. 3,115,3189 for LYCRA




                                                              39
                      Case 2:18-cv-05623-MMB Document 249-1 Filed 04/15/21 Page 41 of 48
                                  Lontex Corp. v. NIKE, Inc. (E.D. Pa. 2:18-cv-05623-MMB)

                                                  Nike's Trial Exhibit List

Ex. #     Beg Bates          End Bates                  Date          Description
DX. 717                                                               SWEAT IT OUT for Registration No. 3,579,266 TSDR Report

DX. 718                                                               SWEAT IT OUT for Registration No. 2,015,835 TSDR Report

DX. 719                                                               Bailey v. Amazon.com (20-cv-14306) - Complaint
DX. 720                                                               Big Smooooth Twitter Page
DX. 721                                                               Corelements Short Sleeve Compression Top - Fred J Miller Inc.

DX. 722                                                               Honig's Cool Compression Tights
DX. 723                                                   1/14/2014   Nike News - Introducing the Nike Pro Combat Recovery
                                                                      Hypertight
DX. 724                                                               www.sweatitout.com Muscle Injuries & Rehabilitation
DX. 725                                                               Nike, Inc. Form 10-K for 2018
DX. 726                                                    1/7/2009   Investor News Details - Nike Debuts the Ultimate in Athletic
                                                                      Performance Protection with Nike Pro Combat
DX. 727                                                               Nike, Inc. Form 10-K for 2019
DX. 728                                                   10/2/2012   Nike Hyperwarm: Designed for Peak Performance
DX. 729                                                  12/21/2011   Nike Introduces Hypercool 2.0 - Nike News
DX. 730                                                   3/10/2009   Nike, Inc. - Nike Outfits NCAA Basketball Teams for Battle
                                                                      with Innovative Uniform System
DX. 731                                                   2/11/2009   Nike to Debut Nike Pro Combat at All-Star Weekend
DX. 732                                                   2/11/2009   Nike to Debut Nike Pro Combat at All-Star Weekend
DX. 733                                                               Best Global Brands 2016 Rankings
DX. 734                                                               Best Global Brands 2017 Rankings
DX. 735                                                               Best Global Brands 2018 Rankings
DX. 736                                                               Best Global Brands 2019 Rankings
DX. 737                                                   3/30/2016   Recover & Prevent an Injury with SWEAT IT out Compression
                                                                      Products
DX. 738                                                               SENFLCO Women's Cool Compression Fit Terylene Spandex
                                                                      Tight Pants for Sports Training - Walmart.com
DX. 739                                                               Business Document Search for Lontex Corp




                                                            40
                      Case 2:18-cv-05623-MMB Document 249-1 Filed 04/15/21 Page 42 of 48
                                  Lontex Corp. v. NIKE, Inc. (E.D. Pa. 2:18-cv-05623-MMB)

                                                  Nike's Trial Exhibit List

Ex. #     Beg Bates          End Bates                  Date       Description
DX. 740                                                  11/6/2014 SWEAT IT OUT Announces That Their Blog is Officially Up
                                                                   & Running on Their Website
DX. 741                                                   8/7/2012 SWEAT IT OUT: a Complete Sportswear Provider
DX. 742                                                  1/31/2013 SWEAT IT OUT Now Offers Performance Compression Gear
                                                                   for All Looking to Prevent Injury and Reduce Recovery Time

DX. 743                                                   6/27/2012 SWEAT IT OUT Unveils New High Quality Compression
                                                                    Garments for Runners
DX. 744                                                             The Bull Trumbull Twitter - Follow and support my sponsor
                                                                    @sweatitout
DX. 745                                                             The Bull Trumbull Twitter - My sponsor @sweatitout is almost
                                                                    at 6000 Likes!!
DX. 746                                                             Ucool Compress Leg Sleeves/Pair McDavid
DX. 747                                                             Ucool Compression Arm Sleeves/Pair McDavid
DX. 748                                                             Under Shirts - Oreficeltd.com
DX. 749                                                             Co23 - Stay Cool Compression V3 Tech Shorts - Virus
                                                                    Performance
DX. 750                                                             Who We Are - Invista
DX. 751                                                             Search the WHOIS Database for sweatiout.com
DX. 752                                                             Cool Compression Garments by Lontex
DX. 753                                                   4/22/2008 US Trademark Reg. Certificate for Reg. No. 3,416,053 for
                                                                    COOL COMPRESSION
DX. 754                                                   4/22/2008 US Trademark Reg. Certificate for Reg. No. 3,416,236 for
                                                                    COOL COMPRESSION
DX. 755                                                             US Trademark Reg. No. 3,611,406 Information from TSDR
DX. 756                                                             Who We Are - Invista
DX. 757                                                   10/7/2003 DuPont Textiles & Interiors Become Invista
DX. 758                                                             SWEATITOUT.com - Compression Shorts & Tights
DX. 759                                                             SWEATITOUT.com - Compression Shorts & Tights - Why
                                                                    Wear Compression Shorts
DX. 760                                                             SWEATITOUT.com - Compression Tops




                                                            41
                      Case 2:18-cv-05623-MMB Document 249-1 Filed 04/15/21 Page 43 of 48
                                  Lontex Corp. v. NIKE, Inc. (E.D. Pa. 2:18-cv-05623-MMB)

                                                  Nike's Trial Exhibit List

Ex. #     Beg Bates          End Bates                  Date          Description
DX. 761                                                               Contact Us - 1SEO Digital Agency
DX. 762                                                               Fitness Attire Perfect for Spring - SWEAT IT OUT COOL
                                                                      COMPRESSION
DX. 763                                                               Print out from TSDR for Trademark Reg. No. 1,653,120 for
                                                                      SWEAT IT OUT
DX. 764                                                               Print out from TSDR for Trademark Reg. No. 2,015,835 for
                                                                      SWEAT IT OUT
DX. 765                                                               Print out from TSDR for Trademark Reg. No. 2,294,445 for
                                                                      SWEAT IT OUT
DX. 766                                                               Print out from TSDR for Trademark Reg. No. 2,766,572 for
                                                                      SWEAT IT OUT
DX. 767                                                               SWEAT IT OUT Labels
DX. 768                                                               www.sweatitout.com - Compression Shorts & Tights - Why
                                                                      Wear Compression Shorts
DX. 769                                                               Nike's Mission Statement
DX. 770                                                               www.sweatitout.com True Compression
DX. 771                                                               www.sweatitout.com 1900AK Performance Compression Tights

DX. 772                                                               Nike Pro Cool Compression Men's Tights - Nike.com
DX. 773                                                               Lontex Sales by Item Detail - January through December 2019

DX. 774                                                   4/28/2009 US Trademark Registration Certificate for Reg. No. 3,611,406
                                                                    for COOL COMPRESSION
DX. 775                                                             Images of Sweat it Out Clothing
DX. 776                                                             Images of Sweat it Out Clothing
DX. 777                                                             Images of Sweat it Out Clothing
DX. 778                                                             Lontex Corp. Invoice No. 39740
DX. 779                                                             SWEAT IT OUT Brochure Used by Professional Sports Teams
DX. 780                                                               Sweat it Out website - About Lontex Corp
DX. 781                                                               www.sweatitout.com - Style 3016 - Foreman Elbow Support for
                                                                      Children




                                                            42
                      Case 2:18-cv-05623-MMB Document 249-1 Filed 04/15/21 Page 44 of 48
                                  Lontex Corp. v. NIKE, Inc. (E.D. Pa. 2:18-cv-05623-MMB)

                                                  Nike's Trial Exhibit List

Ex. #     Beg Bates          End Bates                  Date        Description
DX. 782                                                             Handwritten notes re Server
DX. 783                                                             Sales Spreadsheet
DX. 784                                                             Sales Spreadsheet
DX. 785                                                             Screaming Frog - How Accurate Are Website Traffic
                                                                    Estimators?
DX. 786                                                             SimilarWeb vs SEMrush Traffic Analytics - Website Traffic
                                                                    Comparison Case Study
DX. 787                                                             Similar Web - Funnel Analysis
DX. 788                                                             Similar Web - Our Customers
DX. 789                                                    8/5/1986 Trademark Registration No. 1,404,162 for Hold Me Tight
DX. 790                                                   12/1/1987 Trademark Registration No. 1,467,473 for Elsatough
DX. 791                                                             Sweat It Out Webpage - Gear up at Sweat it Out!
DX. 792                                                             Sweat It Out Webpage - Gear up at Sweat it Out!
DX. 793                                                   4/23/2015 Sweatitout.com - Improved Posture Compression Shirts and
                                                                    Football, Baseball & Basketball Compression Sleeves
DX. 794                                                 Jan 2020    US Consumer Electronics Report
DX. 795                                                             Similar Web - Partner and Compete: How Nike and Adidas are
                                                                    Running to Keep Up with Online Giants
DX. 796                                                             Nike Business Performance Trends Chart: Feb 2020 - July 2020

DX. 797                                                               Nikys-sports.com - Nike Men's 6" Shorts Style # 703084
DX. 798                                                   8/27/2020   store.nike.com - Women's bottoms
DX. 799                                                   8/27/2020   store.nike.com - Men's clothing
DX. 800                                                   8/27/2020   store.nike.com - Women's clothing
DX. 801                                                   8/27/2020   store.nike.com - Men's clothing
DX. 802                                                               Duff & Phelps - 2016 Valuation Handbook Industry Cost of
                                                                      Capital
DX. 803                                                   6/17/2020   Wordstream - Google Ads Benchmarks for YOUR Industry
                                                                      [Updated!]
DX. 804                                                               Muscle and Fitness - Lower Bodyweight Linked to Reduced
                                                                      Alzheimers Risk




                                                            43
                      Case 2:18-cv-05623-MMB Document 249-1 Filed 04/15/21 Page 45 of 48
                                  Lontex Corp. v. NIKE, Inc. (E.D. Pa. 2:18-cv-05623-MMB)

                                                  Nike's Trial Exhibit List

Ex. #     Beg Bates          End Bates                  Date           Description
DX. 805                                                                Muscle and Fitness - Lower Bodyweight Linked to Reduced
                                                                       Alzheimers Risk
DX. 806                                                                Linkedin Profile of Ben Bechtel - VP of Digital Marketing at
                                                                       1SEO.com
DX. 807                                                     1/4/2019   Hypebeast - Lontex Sues Nike for Copying its Cool
                                                                       Compression Line
DX. 808                                                   8/18/2020    Ipmetrics: Intellectual Property Consulting - Trademark
                                                                       Infringement
DX. 809                                                 July 2010      Ipmetrics: Intellectual Property Consulting - Case Study
                                                                       Economic Damages and Profit Apportionment Trademark
                                                                       Litigation
DX. 810                                                 November       Ipmetrics: Intellectual Property Consulting - An Overview of
                                                        2010           Trademark Infringement Damages
DX. 811                                                    6/8/2015    Order Granting in Part and Denying in Part Defendant's Motion
                                                                       for Summary Judgement and Defendant's Motion to Exclude
                                                                       Testimony of David Drews - Oculu, LLC v. Oculus VR, Inc.

DX. 812                                                   12/3/2015 Declaration of David Drews in Support of General Motors
                                                                    LLC's Motion for Summary Judgement - Cue, Inc. v. General
                                                                    Motors LLC
DX. 813                                                  11/20/2019 Lensa.com - Nike Associate Product Line Manager Job
                                                                    Description for Job in Portland, OR
DX. 814                                                             Paper List Showing the List Development, Sales, Brand,
                                                                    Design, Materials, Product Integrity, PCC, and Product
DX. 815                                                             Chart Showing Style, Style Description, Quantity, Gross Sales,
                                                                    Discounts, Net Sales, and COGs
DX. 816                                                   2/13/2020 Email Chain from Norman Lehrer to Megan Michaels re
                                                                    Potential Subpoena re Lontex v. Nike
DX. 817                                                   1/31/2020 Email from Jodi Thomas with Attached Objections from Lontex
                                                                    Corp re Subpoena Served on Norman Lehrer




                                                            44
                      Case 2:18-cv-05623-MMB Document 249-1 Filed 04/15/21 Page 46 of 48
                                  Lontex Corp. v. NIKE, Inc. (E.D. Pa. 2:18-cv-05623-MMB)

                                                  Nike's Trial Exhibit List

Ex. #     Beg Bates          End Bates                  Date       Description
DX. 818                                                  7/16/2019 Combined Declaration of Use and/or Excusable
                                                                   Nonuse/Application for Renewal of Registration of a Mark
                                                                   under Sections 8 & 9 SWEAT IT OUT Logo
DX. 819                                                  5/28/2019 Combined Declaration of Use and/or Excusable
                                                                   Nonuse/Application for Renewal of Registration of a Mark
                                                                   under Sections 8 & 9 SWEAT IT OUT Logo
DX. 820                                                   2/6/2019 Combined Declaration of Use and/or Excusable
                                                                   Nonuse/Application for Renewal of Registration of a Mark
                                                                   under Sections 8 & 9 for SWEAT IT OUT Logo
DX. 821                                                  3/10/2020 Linkedin Profile of Parker Mangum - Global Product Line
                                                                   Manager - Women's Running Apparel at Nike
DX. 822                                                 11/27/2019 David Boerner - Jordan Product Descriptions for Nike Global
                                                                   Sales
DX. 823                                                   5/8/2013 Westlaw - Opinion and Order of Denise Cote, District Judge -
                                                                   J.T. Colby & Company, Inc. v. Apple Inc.
DX. 824                                                            List of Documents Considered with Confidential Attorneys'
                                                                   Eyes Only Designation
DX. 825                                                            Meyer Report Section V.A.3 and Attachment 5 - List of
                                                                   Apportionment of Profits/Example Nike Contributions, Top 10
                                                                   Accused Products
DX. 826                                                  5/31/2016 List of all Spring 2017 Nike Pro Cool Products
DX. 827                                                 12/10/2019 Linkedin Profile of Neil Munro - Global Product Nike
DX. 828                                                            Picture of Shorts, Men's 838063-010, Large, from 2017
DX. 829                                                  10/1/2419 Receipt from Modell's Sporting Goods Showing Payment of
                                                                   Cool Compression Clothing
DX. 830                                                            Picture of Athletic Shorts
DX. 831                                                            Cool Compression Black Support Short
DX. 832                                                            Cool Compression Short Sleeve Shirt for Children
DX. 833                                                            Cool Compression Tights for Children
DX. 834                                                  2/28/2017 ReleaseWire - Spring Athletes Buy the 1900SL Thigh, Groin &
                                                                   Hip Support Shorts from SWEAT IT OUT
DX. 835                                                   7/1/2016 Sweatitout.com - Prices



                                                            45
                      Case 2:18-cv-05623-MMB Document 249-1 Filed 04/15/21 Page 47 of 48
                                  Lontex Corp. v. NIKE, Inc. (E.D. Pa. 2:18-cv-05623-MMB)

                                                  Nike's Trial Exhibit List

Ex. #     Beg Bates          End Bates                  Date       Description
DX. 836                                                   1/1/2019 Sweatitout.com - Prices
DX. 837                                                            List of Lontex Invoices from 2013
DX. 838                                                            Sweatitout.com - Total Orders Received Per Year and Per
                                                                   Month From 1999-2018
DX. 839                                                            List of Products
DX. 840                                                            Sweat It Out Athletic Pants
DX. 841                                                   8/14/2013 PRWeb - SWEAT IT OUT Now Featuring Clothing with
                                                                    Coolmax Technology
DX. 842                                                   11/5/2019 Calameo - SWEAT IT OUT Has Just Announced New Reasons
                                                                    to Consider Compression Clothing that Can be Viewed on Their
                                                                    Website
DX. 843                                                   11/5/2019 SBWire - The Small Business Newswire Press Releases -
                                                                    SWEAT IT Out Retails Compression Gear for Men and Women
                                                                    Online
DX. 844                                                   11/5/2019 SBWire - The Small Business Newswire Press Releases -
                                                                    SWEAT IT Out Shares Information on Exercise Times
DX. 845                                                             Sweat it Out Small Label
DX. 846                                                             Jeff Anderson Appendix A - Qualifications
DX. 847                                                             Jeff Anderson Exhibits 1 - 50
DX. 848                                                             Expert Report of Matthew Ezell Exhibits A-D
DX. 849                                                             Expert Report of Paul Meyer Exhibits A-B
DX. 850                                                             Expert Report of Hal Poret Exhibits A-E
DX. 851                                                             Expert Report of Carol Scott Exhibit 1 - 7, Appendix A
DX. 852                                                   3/20/2013 Nike News - Introducing the Nike Pro Combat Hypercool
                                                                    Compression Speed Top
DX. 853                                                  10/16/2013 Nike News - Nike Hyperwarm Technology: Embracing the
                                                                    Elements
DX. 854                                                    9/5/2015 Wayback Machine print out of - Nike.com - Men's Pro Training
                                                                    Clothing
DX. 855                                                    9/6/2015 Wayback Machine print out of - Nike.com - Nike Pro Long
                                                                    Sleeve Shirt Style 703088




                                                            46
                      Case 2:18-cv-05623-MMB Document 249-1 Filed 04/15/21 Page 48 of 48
                                  Lontex Corp. v. NIKE, Inc. (E.D. Pa. 2:18-cv-05623-MMB)

                                                  Nike's Trial Exhibit List

Ex. #     Beg Bates          End Bates                  Date       Description
DX. 856                                                   9/6/2015 Wayback Machine print out of - Nike.com - Nike Pro 6" Shorts
                                                                   Style 70384
DX. 857                                                  8/21/2016 Wayback Machine print out of Nike.com - Tights and Shorts
DX. 858                                                  6/14/2017 Wayback Machine print out of Nike.com - Men's Shorts
DX. 859                                                   7/4/2018 Wayback Machine print out of Nike.com - Nike Pro Products
DX. 860                                                            Lontex Short Sleeve Crew Neck Shirt - Style 2000
DX. 861                                                            Lontex Black Shorts - Style 1900PN
DX. 862                                                            Lontex Tights for Children
DX. 863                                                            Lontex Short Sleeve Shirt for Children - Style 3020
DX. 864                                                            Nike Men's Short - Style 838063-010
DX. 865                                                            Photos of a pair of Lontex Shorts
DX. 866                                                            Photos of a pair of Lontex Leggings
DX. 867                                                            Photos of a pair of Lontex Shorts
DX. 868                                                            Photos of a pair of Lontex Shorts
DX. 869                                                            Photos of multiple pairs of Lontex Shorts
DX. 870                                                            Photos of a pair of Lontex Shorts
DX. 871                                                            Lontex Shorts Purchased by Marksmen




                                                            47
